ICJ_118_ApplicationGenocideConvention_HRV_SRB_2008-11-18_JUD_01_PO_00_FR.txt.         INTERNATIONAL COURT OF JUSTICE


          REPORTS OF JUDGMENTS,
       ADVISORY OPINIONS AND ORDERS


  CASE CONCERNING APPLICATION OF
THE CONVENTION ON THE PREVENTION AND
PUNISHMENT OF THE CRIME OF GENOCIDE
            (CROATIA v. SERBIA)

          PRELIMINARY OBJECTIONS


       JUDGMENT OF 18 NOVEMBER 2008




               2008
        COUR INTERNATIONALE DE JUSTICE


            RECUEIL DES ARRE| TS,
     AVIS CONSULTATIFS ET ORDONNANCES


   AFFAIRE RELATIVE Av L’APPLICATION
DE LA CONVENTION POUR LA PRÉVENTION
ET LA RÉPRESSION DU CRIME DE GÉNOCIDE
             (CROATIE c. SERBIE)

         EXCEPTIONS PRE
                      u LIMINAIRES


         ARRE
            | T DU 18 NOVEMBRE 2008

                          Official citation :
   Application of the Convention on the Prevention and Punishment
of the Crime of Genocide (Croatia v. Serbia), Preliminary Objections,
                Judgment, I.C.J. Reports 2008, p. 412




                       Mode officiel de citation :
    Application de la convention pour la prévention et la répression
  du crime de génocide (Croatie c. Serbie), exceptions préliminaires,
                   arrêt, C.I.J. Recueil 2008, p. 412




                                             Sales number
ISSN 0074-4441
ISBN 978-92-1-071052-7
                                             No de vente :   943

                                     18 NOVEMBER 2008

                                       JUDGMENT




APPLICATION OF THE CONVENTION ON THE PREVENTION
    AND PUNISHMENT OF THE CRIME OF GENOCIDE
               (CROATIA v. SERBIA)

            PRELIMINARY OBJECTIONS




APPLICATION DE LA CONVENTION POUR LA PRÉVENTION
      ET LA RÉPRESSION DU CRIME DE GÉNOCIDE
               (CROATIE c. SERBIE)

           EXCEPTIONS PRE
                        u LIMINAIRES




                                     18 NOVEMBRE 2008

                                         ARRE
                                            |T

                                                                             412




                          TABLE DES MATIÈRES

                                                                      Paragraphes

QUALITÉS                                                                     1-22
   I. IDENTIFICATION DE LA PARTIE DÉFENDERESSE                              23-34
  II. PRÉSENTATION GÉNÉRALE DE L’ARGUMENTATION DES PARTIES                  35-42
 III. BREF HISTORIQUE DU STATUT DE LA RFY VIS-À-VIS DE L’ORGANISA-
      TION DES NATIONS UNIES                                                43-51
 IV. PERTINENCE DES DÉCISIONS ANTÉRIEURES DE LA COUR                        52-56
 V. EXCEPTION PRÉLIMINAIRE À LA COMPÉTENCE DE LA COUR                      57-119
      1) Questions liées à la capacité d’être partie à la procédure         57-92
      2) Questions liées à la compétence ratione materiae                  93-117
      3) Conclusions                                                      118-119
 VI. EXCEPTION PRÉLIMINAIRE À LA COMPÉTENCE DE LA COUR ET À LA
      RECEVABILITÉ RATIONE TEMPORIS                                       120-130
VII. EXCEPTION PRÉLIMINAIRE CONCERNANT LA TRADUCTION DE CERTAINES
     PERSONNES EN JUSTICE, LA COMMUNICATION DE RENSEIGNEMENTS SUR
      LES CITOYENS CROATES PORTÉS DISPARUS ET LA RESTITUTION DE BIENS
      CULTURELS                                                           131-145
        i) Traduction de certaines personnes en justice             133-136
       ii) Communication de renseignements sur les citoyens croates
           portés disparus                                          137-139
      iii) Restitution de biens culturels                           140-143
      iv) Conclusion                                                144-145
VIII. DISPOSITIF                                                             146




                                                                               4

                                                                              413




               COUR INTERNATIONALE DE JUSTICE

                                 ANNÉE 2008                                              2008
                                                                                     18 novembre
                                                                                     Rôle général
                               18 novembre 2008                                         no 118



   AFFAIRE RELATIVE A v L’APPLICATION
DE LA CONVENTION POUR LA PRE   u VENTION
ET LA RE
       u PRESSION DU CRIME DE GE  u NOCIDE
                           (CROATIE c. SERBIE)


                    EXCEPTIONS PRE
                                 u LIMINAIRES




                                    ARRÊT

Présents : Mme HIGGINS, président ; M. AL-KHASAWNEH, vice-président ;
           MM. RANJEVA, SHI, KOROMA, PARRA-ARANGUREN, BUERGENTHAL,
           OWADA, SIMMA, TOMKA, ABRAHAM, KEITH, SEPÚLVEDA-AMOR, BEN-
           NOUNA, SKOTNIKOV, juges ; MM. VUKAS, KREC
                                                   uA, juges ad hoc ;
           M. COUVREUR, greffier.

  En l’affaire relative à l’application de la convention pour la prévention et la
répression du crime de génocide,
  entre
la République de Croatie,
représentée par
   S. Exc. M. Ivan Šimonović, ambassadeur, professeur de droit à la faculté de
      droit de l’Université de Zagreb,
   comme agent ;
   S. Exc. Mme Andreja Metelko-Zgombić, ambassadeur, chef du service de
      droit international du ministère des affaires étrangères et de l’intégration
      européenne de la République de Croatie,
      me
   M Maja Seršić, professeur de droit à la faculté de droit de l’Université de
      Zagreb,

                                                                                5

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                    414

  S. Exc. M. Frane Krnić, ambassadeur de la République de Croatie auprès du
     Royaume des Pays-Bas,
  comme coagents ;
  M. James Crawford, S.C., professeur de droit international à l’Université de
     Cambridge, titulaire de la chaire Whewell, avocat, Matrix Chambers,
  M. Philippe Sands, Q.C., professeur de droit à l’University College de Lon-
     dres, avocat, Matrix Chambers,
  comme conseils et avocats ;
  M. Mirjan Damaška, professeur de droit à l’Université Yale, titulaire de la
     chaire Sterling,
  MmeAnjolie Singh, membre du barreau indien,
  comme conseils ;
  M. Ivan Salopek, troisième secrétaire à l’ambassade de Croatie aux Pays-
     Bas,
  Mme Jana Špero, direction de la coopération avec les juridictions pénales
     internationales au ministère de la justice,
  comme conseillers,
  et
la République de Serbie,
   représentée par
   M. Tibor Varady, S.J.D. (Harvard), professeur de droit à l’Université
      d’Europe centrale de Budapest et à l’Université Emory d’Atlanta,
   comme agent ;
   M. Saša Obradović, premier conseiller à l’ambassade de Serbie aux Pays-
      Bas,
   comme coagent ;
   M. Andreas Zimmermann, LL.M. (Harvard), professeur de droit à l’Univer-
      sité de Kiel, directeur de l’Institut Walther-Schücking,
   M. Vladimir Djerić, LL.M. (Michigan), avocat, cabinet Mikijelj, Janković
      & Bogdanović, Belgrade, président de l’association de droit international
      de Serbie,
   comme conseils et avocats ;
   S. Exc. M. Radoslav Stojanović, S.J.D., ambassadeur de la République de
      Serbie auprès du Royaume des Pays-Bas, professeur à la faculté de droit
      de l’Université de Belgrade,
   S. Exc. Mme Sanja Milinković, LL.M., ambassadeur, chef du service juridi-
      que international du ministère des affaires étrangères de la République de
      Serbie,
   M. Vladimir Cvetković, premier secrétaire à l’ambassade de Serbie aux Pays-
      Bas,
   Mme Jelena Jolić, M.Sc. (London School of Economics and Political
      Science),
   M. Igor Olujić, avocat, Belgrade,
   M. Svetislav Rabrenović, LL.M. (Michigan),
   M. Christian J. Tams, LL.M., Ph.D. (Cambridge), Institut Walther-
      Schücking, Université de Kiel,

                                                                              6

               APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                     415

  Mme Dina Dobrković, LL.B,
  comme conseillers,
  LA COUR,
  ainsi composée,
  après délibéré en chambre du conseil,
  rend l’arrêt suivant :
   1. Le 2 juillet 1999, le Gouvernement de la République de Croatie (dénom-
mée ci-après la « Croatie ») a déposé une requête contre la République fédérale
de Yougoslavie (dénommée ci-après la « RFY ») au sujet d’un différend concer-
nant des violations alléguées de la convention pour la prévention et la répres-
sion du crime de génocide, approuvée par l’Assemblée générale des Nations
Unies le 9 décembre 1948 (dénommée ci-après la « convention sur le génocide »
ou la « Convention »). La requête invoquait comme base de compétence de la
Cour l’article IX de la convention sur le génocide.
   2. Conformément au paragraphe 2 de l’article 40 du Statut de la Cour, le gref-
fier a immédiatement communiqué une copie certifiée conforme de la requête au
Gouvernement de la RFY ; et, conformément au paragraphe 3 de cet article,
tous les autres Etats admis à ester devant la Cour ont été informés de la requête.
   3. Conformément aux instructions données par la Cour en vertu de l’ar-
ticle 43 de son Règlement, le greffier a adressé aux Etats parties à la convention
sur le génocide la notification prévue au paragraphe 1 de l’article 63 du Statut.
Le greffier a en outre adressé au Secrétaire général de l’Organisation des
Nations Unies la notification prévue au paragraphe 3 de l’article 34 du Statut,
et lui a par la suite transmis des exemplaires des pièces de procédure.
   4. Par ordonnance en date du 14 septembre 1999, la Cour a fixé au 14 mars
2000 la date d’expiration du délai pour le dépôt du mémoire de la Croatie, et au
14 septembre 2000 la date d’expiration du délai pour le dépôt du contre-
mémoire de la RFY.
   5. Par ordonnance en date du 10 mars 2000, le président de la Cour, à la
demande de la Croatie, a reporté au 14 septembre 2000 la date d’expiration du
délai pour le dépôt du mémoire et, en conséquence, au 14 septembre 2001 la
date d’expiration du délai pour le dépôt du contre-mémoire de la RFY.
   6. Par lettre en date du 26 mai 2000, l’agent de la Croatie a prié la Cour,
pour les raisons exposées dans ladite lettre, de lui accorder un délai supplémen-
taire de six mois pour le dépôt de son mémoire. Par lettre datée du 6 juin 2000,
l’agent de la RFY a informé la Cour que son gouvernement ne s’opposait pas
à la demande de la Croatie à condition de bénéficier de la même prorogation
pour le dépôt de son contre-mémoire.
   7. Par ordonnance en date du 27 juin 2000, la Cour a reporté, respective-
ment, au 14 mars 2001 et au 16 septembre 2002 les dates d’expiration des délais
pour le dépôt du mémoire de la Croatie et du contre-mémoire de la RFY. La
Croatie a dûment déposé son mémoire dans le délai ainsi prorogé.
   8. La Cour ne comptant sur le siège aucun juge de la nationalité des Parties,
chacune d’elles s’est prévalue du droit que lui confère le paragraphe 3 de l’ar-
ticle 31 du Statut de procéder à la désignation d’un juge ad hoc pour siéger
en l’affaire : la Croatie a désigné M. Budislav Vukas, et la RFY M. Milenko
Kreća.
   9. Le 11 septembre 2002, dans le délai prescrit au paragraphe 1 de l’article 79
du Règlement tel qu’adopté le 14 avril 1978, la RFY a présenté des exceptions

                                                                                7

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                      416

préliminaires portant sur la compétence de la Cour pour connaître de l’affaire
et sur la recevabilité de la requête. En conséquence, par ordonnance du
14 novembre 2002, la Cour a constaté que, en vertu des dispositions du para-
graphe 3 de l’article 79 de son Règlement tel qu’adopté le 14 avril 1978, la pro-
cédure sur le fond était suspendue et a fixé au 29 avril 2003 la date d’expiration
du délai pour la présentation, par la Croatie, d’un exposé écrit contenant ses
observations et conclusions sur les exceptions préliminaires soulevées par la
RFY. La Croatie a déposé son exposé dans le délai ainsi fixé.
   10. Par lettre en date du 8 novembre 2002, le Gouvernement de la Bosnie-
Herzégovine a demandé à recevoir communication des pièces de procédure et
documents annexés en l’affaire. Après s’être renseigné auprès des Parties confor-
mément au paragraphe 1 de l’article 53 du Règlement, le président de la Cour
a décidé de faire droit à cette demande. Le greffier a communiqué cette décision
au Gouvernement de la Bosnie-Herzégovine et aux Parties par lettres en date
du 11 décembre 2002.
   11. Par lettre datée du 5 février 2003, la RFY a informé la Cour que, à la
suite de l’adoption et de la promulgation par l’Assemblée de la RFY, le
4 février 2003, de la charte constitutionnelle de la Serbie-et-Monténégro, le
nom de l’Etat de la « République fédérale de Yougoslavie » était désormais
« Serbie-et-Monténégro ». Après l’annonce des résultats d’un référendum tenu
au Monténégro le 21 mai 2006 (conformément à la charte constitutionnelle de
la Serbie-et-Monténégro), l’Assemblée nationale de la République du Monté-
négro a adopté le 3 juin 2006 une déclaration d’indépendance (voir par. 23 ci-
après).
   12. Par lettre en date du 11 avril 2007, le greffier, conformément au para-
graphe 3 de l’article 69 du Règlement, a demandé au Secrétaire général de
l’Organisation des Nations Unies de lui indiquer si cette dernière entendait pré-
senter des observations écrites au sens de ladite disposition. Par lettre en date
du 7 mai 2007, le Secrétaire général a indiqué que l’Organisation des Nations
Unies n’avait pas l’intention de présenter de telles observations.
   13. Le 1er avril 2008, le coagent de la Serbie a déposé au Greffe neuf docu-
ments additionnels que son gouvernement souhaitait produire en l’affaire en
application du paragraphe 1 de l’article 56 du Règlement. Par lettre en date du
24 avril 2008, l’agent de la Croatie a informé la Cour que son gouvernement ne
s’opposait pas à la production de ces documents et désirait, pour sa part, pro-
duire deux documents nouveaux. Par cette même lettre, l’agent de la Croatie
priait la Cour d’inviter le défendeur, en application de l’article 49 du Statut et
du paragraphe 1 de l’article 62 du Règlement, à produire un certain nombre de
documents. Par lettre en date du 29 avril 2008, l’agent de la Croatie a fourni des
informations supplémentaires concernant cette demande.
   14. Par lettre en date du 2 mai 2008, l’agent de la Serbie a informé la Cour
que son gouvernement ne s’opposait pas à la production des deux documents
nouveaux que la Croatie souhaitait présenter en l’affaire. Il a également informé
la Cour des vues de son gouvernement sur la demande de la Croatie tendant à
ce que la Cour invite le défendeur à produire un certain nombre de documents,
et a notamment indiqué que son gouvernement avait « certains doutes quant à
la question de savoir si la demande, compte tenu de la date de sa présentation
et du stade de la procédure, serait dans l’intérêt d’une bonne administration de
la justice ».
   15. Le 6 mai 2008, le greffier a informé les Parties que la Cour avait décidé
d’autoriser la production des documents qu’elles entendaient présenter en vertu
de l’article 56 du Règlement ; ces documents ont donc été versés au dossier de

                                                                                8

               APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                         417

l’affaire. Le greffier a en outre informé les Parties de la décision de la Cour de
ne pas faire droit, à ce stade de la procédure, à la demande de la Croatie ten-
dant à ce que la Cour invite le défendeur, en application de l’article 49 du Sta-
tut et du paragraphe 1 de l’article 62 du Règlement, à produire un certain
nombre de documents. Il a indiqué aux Parties que la Cour n’était pas convain-
cue que la production des documents demandés soit nécessaire aux fins de se
prononcer sur les exceptions préliminaires. Le greffier a également expliqué que
la Cour considérait que la Croatie n’avait pas donné de raisons suffisantes jus-
tifiant le caractère très tardif de sa demande et que de nombreux problèmes
d’ordre pratique se poseraient de surcroît s’il était fait droit à cette demande
présentée si tardivement.
   16. Par lettres en date du 6 mai 2008, le greffier a informé les Parties que la
Cour les priait d’examiner, à l’audience, la question de la capacité du défendeur
à être partie à une instance devant la Cour au moment du dépôt de la requête,
étant donné que la question n’avait pas été traitée en tant que telle dans les
pièces de procédure.
   17. Conformément au paragraphe 2 de l’article 53 de son Règlement, la
Cour, après s’être renseignée auprès des Parties, a décidé que des exemplaires
des pièces de procédure et des documents annexés seraient rendus accessibles au
public à l’ouverture de la procédure orale.
   18. Des audiences publiques ont été tenues du 26 au 30 mai 2008, au cours
desquelles ont été entendus en leurs plaidoiries et réponses :
Pour la Croatie : S. Exc. M. Ivan Šimonović,
                  S. Exc. Mme Andreja Metelko-Zgombić,
                  M. Philippe Sands,
                  M. James Crawford.
Pour la Serbie : M. Tibor Varady,
                  M. Vladimir Djerić,
                  M. Andreas Zimmermann.
   19. A l’audience, une question a été posée par un membre de la Cour, à
laquelle il a été répondu oralement et par écrit conformément au paragraphe 4
de l’article 61 du Règlement. En vertu de l’article 72 du Règlement, la Croatie
a présenté des observations écrites sur la réponse écrite qui avait été fournie par
la Serbie.

                                          *
  20. Dans la requête, les demandes ci-après ont été formulées par la Croatie :
       « Tout en se réservant le droit de reviser, compléter ou modifier la pré-
    sente requête, et sous réserve de la présentation à la Cour d’éléments de
    preuve et d’arguments juridiques pertinents, la Croatie prie la Cour de dire
    et de juger :
    a) que la République fédérale de Yougoslavie a violé les obligations juri-
         diques qui sont les siennes vis-à-vis de la population et de la Répu-
         blique de Croatie en vertu des articles I, II a), II b), II c), II d), III a),
         III b), III c), III d), III e), IV et V de la convention sur le génocide ;
    b) que la République fédérale de Yougoslavie est tenue de verser à la
         République de Croatie, en son nom propre et, en tant que parens
         patriae, pour le compte de ses citoyens, des réparations, dont il appar-
         tiendra à la Cour de fixer le montant, pour les dommages causés aux

                                                                                     9

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                      418

        personnes et aux biens ainsi qu’à l’économie et à l’environnement de la
        Croatie du fait des violations susmentionnées du droit international.
        La République de Croatie se réserve le droit de présenter ultérieure-
        ment à la Cour une évaluation précise des dommages causés par la
        République fédérale de Yougoslavie. »
   21. Dans la procédure écrite, les conclusions ci-après ont été présentées par
les Parties :
Au nom du Gouvernement de la Croatie,
dans le mémoire :
       « La République de Croatie, le demandeur, se fondant sur les faits et les
    moyens de droit exposés dans le présent mémoire, prie respectueusement la
    Cour internationale de Justice de dire et juger :
       1. Que la République fédérale de Yougoslavie, le défendeur, est respon-
    sable de violations de la convention pour la prévention et la répression du
    crime de génocide :
    a) en ce que des personnes de la conduite desquelles elle est responsable
         ont commis un génocide sur le territoire de la République de Croatie,
         en particulier contre des membres du groupe national ou ethnique
         croate, en se livrant aux actes suivants :
    — meurtre de membres du groupe ;
    — atteinte intentionnelle à l’intégrité physique ou mentale de membres du
         groupe ;
    — soumission intentionnelle du groupe à des conditions d’existence visant
         à entraîner sa destruction physique totale ou partielle ;
    — imposition de mesures aux fins d’entraver les naissances au sein du
         groupe ;
    dans l’intention de détruire ledit groupe en tout ou en partie, en violation
    de l’article II de la Convention ;
    b) en ce que des personnes de la conduite desquelles elle est responsable
         ont participé à une entente en vue de commettre les actes de génocide
         visés à l’alinéa a), se sont rendues complices de ces actes, ont tenté de
         commettre d’autres actes de génocide de cette nature et ont incité des
         tiers à commettre de tels actes, en violation de l’article III de la
         Convention ;
    c) en ce que, consciente de ce que les actes de génocide visés à l’alinéa a)
         étaient ou allaient être commis, elle n’a pas pris de mesures pour les
         prévenir, en violation de l’article premier de la Convention ;
    d) en ce qu’elle n’a pas traduit en justice des personnes relevant de sa juri-
         diction sur lesquelles pèse une très forte présomption d’avoir participé
         aux actes de génocide visés à l’alinéa a), ou à d’autres actes visés à
         l’alinéa b), et continue ainsi de violer les articles premier et IV de la
         Convention ;
       2. Que, en raison de sa responsabilité pour ces violations de la Conven-
    tion, la République fédérale de Yougoslavie, le défendeur, est tenue de :

    a) prendre sans délai des mesures efficaces pour traduire devant l’autorité
       judiciaire compétente ses citoyens ou d’autres personnes se trouvant
       sous sa juridiction sur lesquels pèse une forte présomption d’avoir

                                                                               10

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                      419

        commis les actes de génocide visés à l’alinéa a) du paragraphe 1, ou
        l’un quelconque des autres actes visés à l’alinéa b) du paragraphe 1, et
        en particulier l’ancien président de la République fédérale de Yougo-
        slavie Slobodan Milošević, et veiller à ce qu’ils soient dûment sanction-
        nés à raison de leurs crimes s’ils sont déclarés coupables ;
    b) communiquer sans délai au demandeur toutes les informations en sa
        possession ou sous son contrôle sur le sort des ressortissants croates
        portés disparus à la suite des actes de génocide dont elle s’est rendue
        responsable et, plus généralement, coopérer avec les autorités de la
        République de Croatie en vue de déterminer conjointement ce qu’il est
        advenu de ces personnes ou de leurs dépouilles ;
    c) restituer sans délai au demandeur tout bien culturel relevant de sa juri-
        diction ou de son contrôle saisi dans le cadre des actes de génocide
        dont elle porte la responsabilité ; et
    d) verser au demandeur au titre de ses droits propres et, en tant que
        parens patriae, au nom de ses citoyens, des réparations, dont il appar-
        tiendra à la Cour de fixer le montant lors d’une phase ultérieure de la
        procédure, pour tout dommage et autre perte ou préjudice causés aux
        personnes ou aux biens ainsi qu’à l’économie de la Croatie du fait des
        violations susmentionnées du droit international. La République de
        Croatie se réserve le droit de soumettre à la Cour une évaluation pré-
        cise des dommages causés par les actes pour lesquels la République
        fédérale de Yougoslavie est tenue responsable.
      La République de Croatie se réserve le droit de compléter ou de modifier
    en tant que de besoin les présentes conclusions. »
Au nom du Gouvernement de la Serbie,
dans les exceptions préliminaires :
       « Pour les raisons exposées ci-dessus, la République fédérale de Yougo-
    slavie prie la Cour :
    de retenir la première exception préliminaire, et de dire et juger qu’elle n’a
    pas compétence pour connaître des demandes formées par la République
    de Croatie à l’encontre de la République fédérale de Yougoslavie.
    Ou, à titre subsidiaire,
    a) de retenir la deuxième exception préliminaire, et de dire et juger que
         les demandes se rapportant à des actes ou omissions antérieurs à la
         création de la RFY (c’est-à-dire antérieurs au 27 avril 1992) sont
         irrecevables
    et
    b) de retenir la troisième exception préliminaire, et de dire et juger que
         les demandes spécifiques concernant :
    — l’adoption de mesures efficaces destinées à traduire en justice M. Milo-
         šević et d’autres personnes,
    — la communication d’informations sur le sort des citoyens croates por-
         tés disparus et
    — la restitution de biens culturels
    sont irrecevables et sans objet.
       Le défendeur se réserve le droit de compléter ou de modifier ses conclu-
    sions à la lumière de la suite de la procédure. »

                                                                               11

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                    420

Au nom du Gouvernement de la Croatie,
dans son exposé écrit contenant ses observations et conclusions sur les excep-
tions préliminaires soulevées par la RFY :
       « Sur la base des faits et des arguments juridiques présentés dans ces
    observations écrites, la République de Croatie prie respectueusement la
    Cour internationale de Justice de rejeter les première, deuxième et troi-
    sième exceptions préliminaires de la RFY (Serbie-et-Monténégro) (à
    l’exception de la partie de la deuxième exception qui porte sur la demande
    tendant à ce que M. Slobodan Milošević soit traduit en justice) et, en
    conséquence, de dire et juger qu’elle est compétente pour statuer sur la
    requête déposée par la République de Croatie le 2 juillet 1999. »
   22. Dans la procédure orale, les conclusions finales ci-après ont été présen-
tées par les Parties :
Au nom du Gouvernement de la Serbie,
à l’audience du 29 mai 2008 :
      « Pour les raisons exposées dans ses pièces de procédure et dans ses plai-
    doiries, la Serbie prie la Cour de dire et juger :
    1. que la Cour n’a pas compétence
    ou, à titre subsidiaire,
    2. a) que les demandes se rapportant à des actes ou omissions antérieurs
           au 27 avril 1992 ne relèvent pas de la compétence de la Cour et sont
           irrecevables
       et
       b) que les demandes relatives
       — à la traduction en justice de certaines personnes se trouvant sous
           la juridiction de la Serbie,
       — à la communication de renseignements sur le sort des citoyens
           croates portés disparus et
       — à la restitution de biens culturels
    ne relèvent pas de la compétence de la Cour et sont irrecevables. »
Au nom du Gouvernement de la Croatie,
à l’audience du 30 mai 2008 :
      « Sur la base des faits et des arguments juridiques présentés dans nos
    observations écrites et dans nos plaidoiries, la République de Croatie prie
    respectueusement la Cour internationale de Justice :
    1. de rejeter les première, deuxième et troisième exceptions préliminaires
       de la Serbie, sauf la branche de la deuxième exception qui porte sur la
       demande tendant à ce que M. Slobodan Milošević soit traduit en jus-
       tice, et, en conséquence,
    2. de dire et juger qu’elle est compétente pour statuer sur la requête dépo-
       sée par la République de Croatie le 2 juillet 1999. »

                                     * * *
                                                                             12

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                    421

              I. IDENTIFICATION DE LA PARTIE DÉFENDERESSE

   23. La Cour doit d’abord examiner la question de l’identification de la
Partie défenderesse en l’espèce. Par lettre en date du 3 juin 2006, le pré-
sident de la République de Serbie (ci-après dénommée la « Serbie ») a
informé le Secrétaire général de l’Organisation des Nations Unies que, à
la suite de la déclaration d’indépendance adoptée par l’Assemblée natio-
nale de la République du Monténégro,
     « la République de Serbie assure[rait] la continuité de la qualité de
     Membre de la communauté étatique de Serbie-et-Monténégro au
     sein de l’Organisation des Nations Unies, y compris au sein de
     tous les organes et organisations du système des Nations Unies,
     en vertu de l’article 60 de la charte constitutionnelle de la Serbie-et-
     Monténégro ».
Il a en outre indiqué que, « au sein de l’Organisation des Nations Unies,
la dénomination « République de Serbie » d[evait] désormais être utilisée
à la place de l’appellation « Serbie-et-Monténégro » », et ajouté que « la
République de Serbie conserv[ait] tous les droits et assum[ait] toutes les
obligations de la communauté étatique de Serbie-et-Monténégro qui
découlent de la Charte des Nations Unies ».
   24. Par lettre du 16 juin 2006, le ministre des affaires étrangères de la
Serbie a notamment informé le Secrétaire général que « la République de
Serbie continu[ait] d’exercer les droits et de respecter les obligations
découlant des traités internationaux conclus par la Serbie-et-Monténégro »,
et demandé que « la République de Serbie soit considérée comme partie
à tous les accords internationaux en vigueur conclus par celle-ci ». Par
lettre en date du 30 juin 2006 adressée au Secrétaire général, le ministre
des affaires étrangères a confirmé l’intention de la Serbie de continuer
d’exercer les droits et de s’acquitter des obligations découlant des traités
internationaux conclus par la Serbie-et-Monténégro. Il a précisé que
« [t]outes les formalités [conventionnelles] accomplies par la Serbie-et-
Monténégro reste[raie]nt en vigueur à l’égard de la République de Serbie
avec effet au 3 juin 2006 » et que « la République de Serbie maintien-
dr[ait] toutes les déclarations, réserves et notifications faites par la Serbie-
et-Monténégro jusqu’à notification contraire adressée au Secrétaire
général en sa qualité de dépositaire ».
   25. Le 28 juin 2006, par sa résolution 60/264, l’Assemblée générale a
admis la République du Monténégro (ci-après dénommée le « Monténé-
gro ») en tant que nouveau Membre de l’Organisation des Nations Unies.
   26. Par lettres datées du 19 juillet 2006, le greffier a prié l’agent de la
Croatie, l’agent de la Serbie et le ministre des affaires étrangères du Mon-
ténégro de communiquer à la Cour les vues de leurs gouvernements sur
les conséquences qu’il y aurait lieu d’attacher aux développements rap-
pelés ci-dessus quant à la dénomination de la Partie défenderesse en
l’espèce. A la même date, des lettres similaires ont été adressées aux
Parties en l’affaire relative à l’Application de la convention pour la préven-

                                                                             13

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                   422

tion et la répression du crime de génocide (Bosnie-Herzégovine c. Serbie-
et-Monténégro), laquelle avait été non seulement introduite mais aussi
plaidée au fond avant l’indépendance du Monténégro.
   27. Par lettre en date du 22 juillet 2006, l’agent de la Serbie a précisé
que, selon son gouvernement, « il y a[vait] continuité entre la Serbie-et-
Monténégro et la République de Serbie (sur le fondement de l’article 60
de la charte constitutionnelle de la Serbie-et-Monténégro) ». Il a fait
observer que l’entité qu’avait constituée la Serbie-et-Monténégro « a[vait]
été remplacée par deux Etats distincts, la Serbie d’une part, le Monténé-
gro d’autre part ». Dans cette situation, son gouvernement considérait
que « c’[était] d’abord au demandeur qu’il incomb[ait] de prendre posi-
tion et de décider s’il souhait[ait] maintenir sa demande initiale visant à la
fois la Serbie et le Monténégro, ou procéder différemment ».
   28. Par lettre en date du 29 novembre 2006 adressée à la Cour, le pro-
cureur général du Monténégro, après avoir indiqué qu’il avait capacité
pour agir en tant que représentant légal du Monténégro, a appelé l’atten-
tion sur le fait que, à la suite du référendum tenu le 21 mai 2006 au Mon-
ténégro, l’Assemblée nationale du Monténégro avait proclamé l’indépen-
dance du Monténégro. Selon le procureur général, le Monténégro était
devenu un Etat indépendant doté d’une personnalité juridique internatio-
nale à part entière dans le cadre de ses frontières existantes. Il a ajouté :
        « La question de la succession à la communauté étatique de Ser-
     bie-et-Monténégro au regard du droit international est régie par
     l’article 60 de la charte constitutionnelle, en vertu duquel le succes-
     seur juridique à la communauté étatique de Serbie-et-Monténégro
     est la République de Serbie, qui, en tant qu’Etat souverain, est l’Etat
     continuateur s’agissant de toutes les obligations internationales et
     l’Etat successeur au sein des organisations internationales. »
Le procureur général a conclu en indiquant : « Pour les motifs qui précè-
dent, la République du Monténégro ne peut donc pas avoir la qualité de
défendeur » dans le cadre du différend porté devant la Cour.
   29. Le 26 février 2007, la Cour a rendu son arrêt en l’affaire relative à
l’Application de la convention pour la prévention et la répression du crime
de génocide (Bosnie-Herzégovine c. Serbie-et-Monténégro), dans lequel
elle a décidé que la Serbie demeurait défenderesse en l’espèce et que, « à la
date du[dit] arrêt, elle constitu[ait], en vérité, l’unique défendeur » (arrêt,
C.I.J. Recueil 2007 (I), p. 76, par. 77).
   30. Par lettre en date du 15 mai 2008, l’agent de la Croatie s’est référé
à l’article 60 de la charte constitutionnelle de la Serbie-et-Monténégro
ainsi qu’aux paragraphes 76 et 77 de l’arrêt rendu en 2007 par la Cour.
Au vu de ces éléments, l’agent de la Croatie a confirmé que l’instance
introduite par la Croatie le 2 juillet 1999 « se poursui[vai]t à l’encontre de
la République de Serbie en tant que Partie défenderesse ». Il a aussi pré-
cisé que cette conclusion s’entendait « sans préjudice de l’éventuelle res-
ponsabilité de la République du Monténégro et de la possibilité que soit
introduite une instance distincte contre celle-ci ».

                                                                            14

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                 423

   31. La Cour observe que les faits et événements auxquels se rapportent
les conclusions de la Croatie au fond remontent à une époque où la Ser-
bie et le Monténégro faisaient partie du même Etat.
   32. La Cour relève par ailleurs que la Serbie a reconnu la « continuité
entre la Serbie-et-Monténégro et la République de Serbie » (voir par. 27
ci-dessus) et indiqué qu’elle respecterait « les obligations découlant des
traités internationaux conclus par la Serbie-et-Monténégro » (voir par. 24
ci-dessus), ce qui comprendrait les obligations découlant de la convention
sur le génocide. Le Monténégro, en revanche, est un nouvel Etat qui a été
admis en tant que tel au sein de l’Organisation des Nations Unies. Il
n’assure pas la continuité de la personnalité juridique internationale de la
communauté étatique de Serbie-et-Monténégro.
   33. Comme en l’affaire relative à l’Application de la convention pour la
prévention et la répression du crime de génocide (Bosnie-Herzégovine
c. Serbie-et-Monténégro), la Cour doit rappeler le principe fondamental
selon lequel aucun Etat ne peut être soumis à sa juridiction sans y avoir
consenti ; ainsi que la Cour l’a fait observer dans l’affaire de Certaines
terres à phosphates à Nauru (Nauru c. Australie), « [s]a compétence
dépend ... du consentement des Etats et, par voie de conséquence, elle ne
saurait contraindre un Etat à se présenter devant elle... » (exceptions pré-
liminaires, arrêt, C.I.J. Recueil 1992, p. 260, par. 53). Le point de savoir
si, en l’espèce, la Serbie a consenti à la compétence de la Cour est l’une
des questions soulevées par les exceptions préliminaires qui forment
l’objet du présent arrêt. Le Monténégro, quant à lui, a précisé dans sa
lettre du 29 novembre 2006 (voir par. 28 ci-dessus) qu’il ne consentait pas
à la compétence de la Cour à son égard aux fins du présent différend. Il
résulte clairement des événements relatés ci-dessus (voir par. 23-25 et 32)
que le Monténégro n’assure pas la continuité de la personnalité juridique
de la Serbie-et-Monténégro ; il ne saurait donc, à ce titre, avoir acquis la
qualité de Partie défenderesse dans la présente instance. En outre, le
demandeur n’a pas, dans sa lettre du 15 mai 2008, prétendu que le Mon-
ténégro demeurait partie à la présente instance (voir par. 30 ci-dessus).
   34. La Cour conclut donc que la Serbie est seule défenderesse en
l’espèce. L’appellation « Serbie » sera dès lors utilisée pour désigner le
défendeur, sauf lorsqu’il découle du contexte historique qu’il convient de
se référer à la RFY ou à la Serbie-et-Monténégro.

                                  * * *

     II. PRÉSENTATION GÉNÉRALE DE L’ARGUMENTATION DES PARTIES

   35. Dans sa requête en date du 2 juillet 1999, le Gouvernement de la
Croatie, se référant à des actes ayant eu lieu pendant le conflit qui s’est
déroulé entre 1991 et 1995 sur le territoire de l’ex-République fédérative
socialiste de Yougoslavie (dénommée ci-après la « RFSY »), a affirmé que
la RFY avait commis des violations de la convention sur le génocide. Le

                                                                         15

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                    424

Gouvernement de la RFY a contesté la recevabilité de la requête ainsi
que la compétence de la Cour en vertu de l’article IX de la convention sur
le génocide et ce, sur plusieurs fondements (voir par. 21 et 22 ci-dessus).
   La Cour exposera maintenant les arguments des Parties dans leurs
grandes lignes avant de les présenter de manière plus détaillée en exami-
nant les différentes exceptions préliminaires soulevées par le défendeur.
   36. En ce qui concerne la question que la Cour a prié les Parties
d’examiner (voir par. 16 ci-dessus), à savoir celle de la capacité du
défendeur de participer à la présente instance en vertu de l’article 35 du
Statut, le défendeur a soutenu qu’il n’avait pas cette capacité dès lors
que, comme la Cour l’a confirmé en 2004 dans les affaires relatives à la
Licéité de l’emploi de la force, il n’était pas membre de l’Organisation
des Nations Unies avant le 1er novembre 2000 et que, en conséquence, il
n’était pas partie au Statut à la date du dépôt de la requête, le 2 juillet
1999. La Croatie a cependant avancé que la RFY était Membre de
l’Organisation des Nations Unies à la date du dépôt de la requête et
que, même dans le cas contraire, le statut de la Serbie au sein de l’Orga-
nisation en 1999 n’avait aucune incidence sur la présente procédure, le
défendeur étant devenu Membre de l’Organisation des Nations Unies
en 2000 et ayant, dès lors, valablement acquis la capacité de participer à
l’instance.
   37. Le défendeur a soulevé une exception préliminaire relative à la
compétence de la Cour en vertu de l’article IX de la convention sur le
génocide. Dans sa requête, la Croatie a soutenu que les deux Parties
étaient liées par la convention sur le génocide en tant qu’Etats successeurs
de la RFSY. La Serbie a avancé que la compétence de la Cour en la pré-
sente affaire, introduite le 2 juillet 1999, ne saurait être fondée sur l’ar-
ticle IX de la convention sur le génocide, au motif que la RFY n’avait en
aucune manière été liée par cet instrument avant le 10 juin 2001, date à
laquelle sa notification d’adhésion et la réserve à l’article IX dont elle est
assortie avaient pris effet ; la Serbie n’aurait donc jamais été liée par ledit
article.
   38. La Serbie a également soutenu que la requête de la Croatie était
irrecevable pour autant qu’elle se rapportait à des actes ou omissions
antérieurs à la proclamation de l’indépendance de la RFY le 27 avril
1992. Elle a déclaré que les actes ou omissions antérieurs à la naissance de
la RFY ne sauraient lui être attribués. La Croatie a indiqué que, bien que
l’exception préliminaire de la Serbie formulée à l’alinéa 2 a) des conclu-
sions finales de cette dernière ait été présentée comme une exception
d’irrecevabilité, la Serbie semblait en réalité soutenir que la Cour n’avait
pas compétence ratione temporis à l’égard d’actes ou d’événements anté-
rieurs au 27 avril 1992. A cet égard, la Croatie s’est référée à l’arrêt de la
Cour du 11 juillet 1996 dans lequel celle-ci a déclaré que, en l’absence de
toute réserve à cet effet, il n’existait pas de limitation temporelle à l’appli-
cation de la convention sur le génocide et à l’exercice de sa compétence
en vertu de ladite convention (Application de la convention pour la pré-
vention et la répression du crime de génocide (Bosnie-Herzégovine c. You-

                                                                             16

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                   425

goslavie), exceptions préliminaires, arrêt, C.I.J. Recueil 1996 (II), p. 617,
par. 34). A l’audience, la Serbie a soutenu à titre subsidiaire que la Cour
n’avait pas compétence ratione temporis pour connaître d’actes ou d’évé-
nements antérieurs au 27 avril 1992, date à laquelle elle a vu le jour, au
motif qu’il s’agit là de la date la plus ancienne à laquelle la RFY aurait
pu devenir liée par la convention sur le génocide (voir par. 121 ci-après).
   39. La Serbie a affirmé que la demande formulée à l’alinéa 2 a) des
conclusions du mémoire de la Croatie (voir par. 21 ci-dessus), concernant
la traduction en justice des personnes (y compris Slobodan Milošević)
soupçonnées d’avoir commis des actes de génocide, était « irrecevable et
sans objet ». Elle a avancé que « [l]es crimes imputés à M. Milošević, ainsi
qu’à d’autres, pour des faits ayant eu lieu sur le territoire croate, com-
prenaient des crimes contre l’humanité, des violations des conventions de
Genève et des violations du droit ou des coutumes de la guerre », mais
pas le génocide. La Croatie est convenue que la demande formulée à l’ali-
néa 2 a) de ses conclusions était désormais sans objet s’agissant des per-
sonnes qui avaient été transférées au TPIY, y compris M. Milošević. Elle
a néanmoins fait observer qu’un grand nombre de personnes responsa-
bles de ce qu’elle considère comme constituant des actes de génocide
commis sur son territoire et relevant, selon elle, de la juridiction de la Ser-
bie n’avaient toujours pas été remises au TPIY ou à la Croatie, ni tra-
duites en justice en Serbie.
   40. La Serbie a affirmé que la demande formulée à l’alinéa 2 b) des
conclusions du mémoire de la Croatie (voir par. 21 ci-dessus), concernant
les personnes portées disparues, était « irrecevable et sans objet ». Elle a
soutenu que ce chef de conclusions n’entrait pas dans le champ d’applica-
tion de la convention sur le génocide et qu’il était, au surplus, devenu
sans objet puisque le Gouvernement de la RFY coopérait avec le Gou-
vernement de la Croatie depuis 1995 aux fins d’établir ce qu’il était
advenu des citoyens croates portés disparus par suite du conflit armé. La
Croatie a affirmé que sa demande relative au sort des personnes dispa-
rues entrait incontestablement dans le champ de la convention sur le
génocide. Elle a soutenu que la Serbie disposait d’informations et de
documents concernant un grand nombre de personnes portées disparues.
Elle a ajouté qu’une clause compromissoire — tel l’article IX de la
convention sur le génocide — prévoyant la compétence de la Cour pour
connaître d’un différend relatif à l’interprétation et à l’application d’un
traité lui conférait compétence pour accorder les remèdes appropriés, et
que la communication de renseignements sur le sort des personnes por-
tées disparues constituait une réparation appropriée.
   41. La Serbie a enfin allégué que la demande formulée à l’alinéa 2 c)
des conclusions du mémoire de la Croatie (voir par. 21 ci-dessus), concer-
nant la restitution des biens culturels, était « irrecevable et sans objet ».
Selon elle, cette demande est irrecevable en ce que la compétence à
l’égard de prétendus crimes de génocide ne peut s’étendre à des demandes
de restitution d’objets d’art. La Croatie a estimé que sa demande tendant
à la restitution de biens culturels entrait dans le champ de la convention

                                                                            17

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  426

sur le génocide. Selon elle, il est admis que le génocide peut résulter non
seulement de la destruction physique d’un groupe mais aussi de la des-
truction de l’identité culturelle de celui-ci.
   42. La Cour examinera ces arguments tour à tour. Elle s’intéressera
tout d’abord à la question de savoir si la Serbie a la capacité de participer
à la présente instance et rappellera brièvement à cette fin la succession des
événements relatifs, d’une période à l’autre, au statut de la RFSY, de la
RFY et de la Serbie vis-à-vis de l’Organisation des Nations Unies.

                                   * * *

         III. BREF HISTORIQUE DU STATUT DE LA RFY VIS-À-VIS
                DE L’ORGANISATION DES NATIONS UNIES

   43. Au début des années quatre-vingt-dix, la RFSY, Etat Membre ori-
ginaire de l’Organisation des Nations Unies constitué de la Bosnie-
Herzégovine, de la Croatie, de la Macédoine, du Monténégro, de la Ser-
bie et de la Slovénie, commença à se désintégrer. Le 25 juin 1991, la
Croatie et la Slovénie déclarèrent l’une et l’autre leur indépendance, sui-
vies par la Macédoine le 17 septembre 1991 et par la Bosnie-Herzégovine
le 6 mars 1992. Le 22 mai 1992, la Bosnie-Herzégovine, la Croatie et la
Slovénie furent admises en qualité de Membres à l’Organisation des
Nations Unies. Il en fut de même le 8 avril 1993 pour l’ex-République
yougoslave de Macédoine.
   44. Le 27 avril 1992, les « participants à la session commune de l’Assem-
blée de la RFSY, de l’Assemblée nationale de la République de Serbie et
de l’Assemblée de la République du Monténégro » adoptèrent une décla-
ration dans laquelle il était notamment indiqué :
       «. . . . . . . . . . . . . . . . . . . . . . . . . . . .
       1. La République fédérale de Yougoslavie, assurant la continuité
    de l’Etat et de la personnalité juridique et politique internationale de
    la République fédérative socialiste de Yougoslavie, respectera stric-
    tement tous les engagements que la République fédérative socialiste
    de Yougoslavie a pris à l’échelon international,
    . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
       Restant liée par toutes ses obligations vis-à-vis des organisations
    et institutions internationales auxquelles elle appartient... » (Nations
    Unies, doc. A/46/915, annexe II.)
   Le même jour, la mission permanente de la Yougoslavie auprès de
l’Organisation des Nations Unies adressa au Secrétaire général une note
dont le libellé était similaire (voir par. 99 ci-après).
   45. Le 19 septembre 1992, le Conseil de sécurité adopta la réso-
lution 777 (1992), dans laquelle il considérait que « la République fédé-
rative de Yougoslavie (Serbie et Monténégro) ne p[ouvait] pas assurer
automatiquement la continuité de la qualité de Membre de l’ancienne

                                                                          18

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                 427

République fédérative socialiste de Yougoslavie aux Nations Unies » ; par
ailleurs, il recommandait à l’Assemblée générale « de décider que la
République fédérative de Yougoslavie (Serbie et Monténégro) dev[ait]
présenter une demande d’adhésion aux Nations Unies et qu’elle ne
participera[it] pas aux travaux de l’Assemblée générale ».
   46. Sur la recommandation formulée par le Conseil de sécurité dans sa
résolution 777 (1992), l’Assemblée générale adopta le 22 septembre 1992
sa résolution 47/1, par laquelle il fut décidé que la RFY devrait présenter
une demande d’admission à l’Organisation des Nations Unies et ne par-
ticiperait pas aux travaux de l’Assemblée générale.
   47. Le 25 septembre 1992, les représentants permanents de la Bosnie-
Herzégovine et de la Croatie adressèrent une lettre au Secrétaire général
dans laquelle, se référant à la résolution 777 (1992) du Conseil de sécurité
et à la résolution 47/1 de l’Assemblée générale, ils exprimaient le point de
vue commun suivant : « Il est actuellement incontestable que la Répu-
blique fédérative socialiste de Yougoslavie n’est plus membre de l’Orga-
nisation des Nations Unies. D’autre part, il est clair que la République
fédérative de Yougoslavie n’est pas encore membre. » Ils priaient le Secré-
taire général de « bien vouloir [leur] donner une explication juridique au
sujet des questions soulevées plus haut » (Nations Unies, doc. A/47/474).
   48. En réponse, le Secrétaire général adjoint, conseiller juridique de
l’Organisation, adressa le 29 septembre 1992 aux représentants perma-
nents de la Bosnie-Herzégovine et de la Croatie une lettre dans laquelle il
affirmait, en substance, que l’« unique conséquence pratique » de la réso-
lution 47/1 était d’interdire à la RFY de participer aux travaux de
l’Assemblée générale, mais qu’elle ne « met[tait] pas fin à l’appartenance
de la Yougoslavie à l’Organisation ». Il ajoutait que la situation ainsi
créée prendrait fin avec « l’admission à l’Organisation des Nations Unies
d’une nouvelle Yougoslavie » (voir Nations Unies, doc. A/47/485).
   49. Au vu de cette suite d’événements, la Cour a, dans ses arrêts ren-
dus le 15 décembre 2004 dans les affaires relatives à la Licéité de l’emploi
de la force, relevé que
    « tous ces éléments attestent l’assez grande confusion et complexité
    de la situation qui prévalait aux Nations Unies autour de la question
    du statut juridique de la République fédérale de Yougoslavie au sein
    de l’Organisation pendant cette période » (Licéité de l’emploi de la
    force (Serbie-et-Monténégro c. Belgique), exceptions préliminaires,
    arrêt, C.I.J. Recueil 2004 (I), p. 308, par. 73) ;
elle a auparavant, dans un autre contexte, évoqué « la situation sui gene-
ris dans laquelle se trouvait la RFY » pendant la période 1992-2000 (ibid.,
citant C.I.J. Recueil 2003, p. 31, par. 71).
   50. Toutefois, en 2000, une nouvelle évolution marqua la fin de cette
situation. Le 27 octobre 2000, M. Koštunica, qui venait d’être élu prési-
dent de la RFY, adressa au Secrétaire général une lettre demandant
l’admission de la RFY à l’Organisation des Nations Unies.
   51. Le 1er novembre 2000, l’Assemblée générale, par sa résolution 55/

                                                                         19

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                    428

12, « [a]yant examiné la recommandation du Conseil de sécurité en date
du 31 octobre 2000 » et « [a]yant examiné la demande d’admission pré-
sentée par la République fédérale de Yougoslavie », décida « d’admettre
la République fédérale de Yougoslavie à l’Organisation des Nations
Unies ».

                                    * * *

        IV. PERTINENCE DES DÉCISIONS ANTÉRIEURES DE LA COUR

   52. En la présente instance, la question essentielle qui se pose est celle
du statut et de la situation, à l’égard du Statut de la Cour et de la conven-
tion sur le génocide, de l’Etat connu sous le nom de RFY à l’époque du
dépôt de la requête. Cette question a été abordée dans plusieurs décisions
antérieures de la Cour. En l’affaire relative à l’Application de la conven-
tion pour la prévention et la répression du crime de génocide (Bosnie-
Herzégovine c. Serbie-et-Monténégro), la Cour s’est prononcée sur deux
demandes en indication de mesures conservatoires (ordonnances du 8 avril
et du 13 septembre 1993), sur des exceptions préliminaires (arrêt du
11 juillet 1996), et elle a rendu une décision au fond (arrêt du 26 février
2007). En l’affaire de la Demande en revision de l’arrêt du 11 juillet 1996
en l’affaire relative à l’Application de la convention pour la prévention et
la répression du crime de génocide (Bosnie-Herzégovine c. Yougoslavie),
exceptions préliminaires (Yougoslavie c. Bosnie-Herzégovine), la Cour a
rendu un arrêt le 3 février 2003. Dans le cadre des affaires relatives à la
Licéité de l’emploi de la force introduites par la RFY contre dix Etats
membres de l’Organisation du traité de l’Atlantique Nord, la Cour a,
dans les arrêts qu’elle a rendus le 15 décembre 2004 dans huit de ces
affaires, retenu les exceptions préliminaires qui avaient été soulevées
au motif que le demandeur n’avait pas la capacité d’ester devant elle. Les
Parties à la présente espèce ont cité ces décisions à l’appui de leurs thèses
respectives. Aussi peut-il être utile que la Cour précise d’emblée dans
quelle mesure elle estime que cette jurisprudence est pertinente aux fins
de trancher les questions dont elle est saisie.
   53. Bien que certaines des questions de fait et de droit examinées dans
lesdites affaires se posent aussi en la présente espèce, aucune de ces déci-
sions n’a été rendue dans une affaire opposant les Parties à la présente ins-
tance (la Croatie et la Serbie), de sorte que, ainsi qu’elles le reconnaissent
elles-mêmes, la question de l’autorité de la chose jugée ne se pose pas (ar-
ticle 59 du Statut de la Cour). Pour autant que les décisions en question
contiennent des conclusions de droit, la Cour en tiendra compte, comme
elle le fait habituellement de sa jurisprudence ; autrement dit, quoique ces
décisions ne s’imposent pas à la Cour, celle-ci ne s’écartera pas de sa juris-
prudence établie, sauf si elle estime avoir pour cela des raisons très parti-
culières. Ainsi que la Cour l’a précisé dans l’affaire de la Frontière terrestre
et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria ; Guinée

                                                                             20

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                    429

équatoriale (intervenant)), « [i]l ne saurait être question d’opposer [à un
Etat] les décisions prises par la Cour dans des affaires antérieures », les-
quelles n’ont aucun effet obligatoire pour lui, mais « [l]a question est en
réalité de savoir si, dans la présente espèce, il existe pour la Cour des rai-
sons de s’écarter des motifs et des conclusions adoptés dans ces précé-
dents » (exceptions préliminaires, arrêt, C.I.J. Recueil 1998, p. 292, par. 28).
   54. En outre, les Parties n’invoquent pas simplement en l’espèce des dé-
cisions antérieures de la Cour qui pourraient être considérées comme des
précédents à suivre dans des cas comparables. Les décisions antérieures
ici invoquées répondaient à la question du statut d’un Etat particulier,
à savoir la RFY, vis-à-vis de l’Organisation des Nations Unies et du Sta-
tut de la Cour ; or, c’est cette même question, concernant ce même Etat,
que la Cour est appelée à examiner en la présente espèce, cette fois à la
demande de la Croatie. Seules des raisons impérieuses pourraient conduire
la Cour à s’écarter des solutions retenues dans ces décisions antérieures.
   55. En conséquence, la Cour gardera à l’esprit que, dans les affaires
dans lesquelles les arrêts et ordonnances susmentionnés ont été rendus
(voir par. 52 ci-dessus), ni la Bosnie-Herzégovine ni, jusqu’en 2002, la
RFY n’ont soutenu que cette dernière n’était pas membre de l’Organisa-
tion des Nations Unies (ni donc partie au Statut) ou qu’elle n’était pas
partie à la convention sur le génocide. C’est seulement lorsque la RFY,
qui avait renoncé à la thèse selon laquelle elle assurait la continuité de la
qualité de Membre de la RFSY à l’Organisation des Nations Unies, fut
admise à l’Organisation en 2000 qu’elle soutint la thèse opposée, comme
elle le fit initialement dans son exposé écrit sur les exceptions prélimi-
naires déposé le 20 décembre 2002 dans les affaires relatives à la Licéité
de l’emploi de la force. Ce n’est que lors de la procédure écrite et de la
procédure orale dans ces affaires que la Cour a pu prendre connaissance
de l’ensemble des arguments des parties sur ces questions. La Cour exa-
minera, dans le présent arrêt, les motifs qu’elle a retenus pour statuer,
dans ces décisions, sur le statut du défendeur.
   56. La Croatie a également soutenu devant la Cour que les affaires
susmentionnées sont pertinentes en ce qu’elles montrent, notamment, que
la Serbie, qui y était partie, a adopté et défendu initialement une position
juridique à laquelle elle ne saurait aujourd’hui renoncer aux fins de la pré-
sente espèce. Cet argument n’a trait qu’à la question des conséquences
juridiques qui doivent être tirées du comportement de cet Etat, et non pas
à proprement parler à l’effet ou à la pertinence de la jurisprudence précitée.

                                    * * *

       V. EXCEPTION PRÉLIMINAIRE À LA COMPÉTENCE DE LA COUR
      1) Questions liées à la capacité d’être partie à la procédure
  57. La première question que la Cour doit aborder, en examinant la
première exception préliminaire soulevée par le défendeur, est celle de

                                                                             21

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  430

savoir si les Parties à la présente affaire remplissent les conditions géné-
rales auxquelles les articles 34 et 35 du Statut subordonnent la capacité de
participer à une procédure devant la Cour.
   58. Il convient de rappeler à cet égard que, selon le paragraphe 1 de
l’article 34 du Statut, « [s]euls les Etats ont qualité pour se présenter
devant la Cour ». En outre, le paragraphe 1 de l’article 35 dispose que
« [l]a Cour est ouverte aux Etats parties au présent Statut ». Cette dernière
disposition doit se comprendre à la lumière de l’article 93 de la Charte
des Nations Unies, dont le paragraphe 1 dispose que « [t]ous les Membres
des Nations Unies sont ipso facto parties au Statut de la Cour interna-
tionale de Justice », cependant que son paragraphe 2 permet à titre excep-
tionnel à des Etats non membres des Nations Unies de devenir parties au
Statut de la Cour. Quant aux Etats qui ne sont pas parties au Statut de la
Cour, ni en vertu de la qualité de Membre des Nations Unies ni autre-
ment, leur cas est réglé par le paragraphe 2 de l’article 35 du Statut. Ledit
paragraphe 2, d’une part, habilite le Conseil de sécurité à définir les
conditions auxquelles la Cour est ouverte à de tels Etats, et, d’autre part,
réserve les « dispositions particulières des traités en vigueur ». Sur la base
de l’habilitation qui lui a été ainsi conférée, le Conseil de sécurité a
adopté la résolution 9 (1946) du 15 octobre 1946, qui prévoit, en sub-
stance, que la Cour est ouverte à tout Etat non partie au Statut qui aura
préalablement déposé une déclaration, soit pour une ou des affaires par-
ticulières soit pour un objet plus général, par laquelle il s’engage à accep-
ter la juridiction de la Cour conformément à la Charte et à exécuter de
bonne foi les décisions de la Cour.

   59. Dans la présente affaire, il n’est pas contesté, et il ne fait aucun
doute, que les deux Parties remplissent la condition posée à l’article 34 du
Statut : la Croatie et la Serbie sont des Etats aux fins du paragraphe 1 de
l’article 34.
   60. Il n’est ni contesté ni contestable que la Croatie remplissait à la
date de l’introduction de sa requête, le 2 juillet 1999, une condition suf-
fisante, aux termes de l’article 35 du Statut, pour que la Cour lui soit
« ouverte » : elle était, à cette date, Membre des Nations Unies et donc, à
ce titre, partie au Statut de la Cour.
   61. En revanche, les Parties sont en désaccord sur la question de savoir
si la Serbie satisfait, aux fins de la présente affaire, aux conditions de
l’article 35 du Statut, dans son paragraphe 1 ou dans son paragraphe 2, et
si elle a, eu égard à ce qui précède, qualité pour participer à la présente
procédure devant la Cour.
   62. Si on les résume de manière à en retenir les données essentielles, les
positions des Parties se présentent à cet égard de la manière suivante.
   63. Selon le défendeur, il n’était pas, à la date de l’introduction de la
requête, membre des Nations Unies, et par suite il n’était pas à ce titre
— ni à aucun autre titre — partie au Statut de la Cour. La Cour ne lui
était donc pas « ouverte » au sens du paragraphe 1 de l’article 35 du Sta-
tut, dont il convient de faire application en se plaçant à la date de l’intro-

                                                                           22

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  431

duction de la requête et non à une quelconque date postérieure, si bien
que la circonstance qu’il soit devenu postérieurement — en 2000, par
suite de son admission aux Nations Unies — partie au Statut de la Cour
est dépourvue de pertinence.
   En outre, toujours selon le défendeur, la convention sur le génocide ne
constitue pas un « traité en vigueur » visé par la réserve du paragraphe 2
de l’article 35, cette notion ne s’appliquant qu’à des traités en vigueur à la
date d’entrée en vigueur du Statut lui-même, comme la Cour l’a reconnu
dans ses arrêts de 2004 rendus dans les affaires relatives à la Licéité de
l’emploi de la force. Il est par ailleurs constant que le défendeur n’a sous-
crit aucune déclaration de la nature de celle prévue par la résolution 9
(1946) du Conseil de sécurité. En conséquence, la Cour ne lui est pas non
plus « ouverte », selon lui, en vertu du paragraphe 2 de l’article 35.
   Enfin, le défendeur soutient que si, dans un différend déterminé, la par-
tie défenderesse ne remplit aucune des conditions mentionnées à l’ar-
ticle 35 du Statut, il en résulte la même conséquence que dans le cas où
c’est la partie demanderesse qui ne remplit pas lesdites conditions, à
savoir que la Cour est empêchée d’exercer sa compétence à l’égard du dif-
férend opposant ces deux parties.
   64. Le demandeur en l’affaire combat les arguments précédents, en fai-
sant valoir, en substance, les raisons suivantes.
   Tout d’abord, le défendeur avait en 1999 un statut sui generis à l’égard
des Nations Unies tel que, même s’il n’en était pas membre de plein exer-
cice, il demeurait partie au Statut de la Cour et avait donc accès à celle-ci
en vertu du paragraphe 1 de l’article 35 du Statut.
   Ensuite, toujours selon le demandeur, en admettant même que le
défendeur ne fût pas partie au Statut à la date de l’introduction de l’ins-
tance, il l’est devenu sans nul doute au moins depuis le 1er novembre
2000, date de son admission aux Nations Unies, et il l’est donc à l’heure
actuelle. Cela suffit pour que la Cour puisse exercer à son égard sa com-
pétence. Le demandeur cite à cet égard la jurisprudence issue de l’arrêt
rendu en l’affaire des Concessions Mavrommatis en Palestine en 1924
(arrêt no 2, 1924, C.P.J.I. série A no 2, p. 34). Il relève également que son
mémoire a été déposé le 1er mars 2001, soit postérieurement à l’admission
du défendeur aux Nations Unies, à une date à laquelle l’introduction
d’une nouvelle instance ne se serait heurtée à aucune objection au regard
de l’article 35.
   Enfin, et encore subsidiairement, même si la Cour devait considérer
qu’elle n’est pas « ouverte » au défendeur en vertu du paragraphe 1 de l’ar-
ticle 35 du Statut, elle devrait juger qu’elle l’est en vertu du paragraphe 2
du même article. Le demandeur soutient en effet que la convention sur
le génocide constitue un « traité en vigueur » au sens du paragraphe 2
de l’article 35 permettant de donner accès à la Cour à un Etat non partie
au Statut. Le demandeur n’ignore pas que, dans ses arrêts de 2004 rendus
dans les affaires relatives à la Licéité de l’emploi de la force, la Cour a
adopté la position inverse ; il demande cependant à la Cour de réexami-
ner, et de modifier, l’interprétation qu’elle a donnée à cette occasion de la

                                                                           23

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                    432

disposition en cause du Statut, à savoir que la notion de « traité en
vigueur » n’englobait pas les traités postérieurs à l’entrée en vigueur du
Statut.
   65. Avant d’entrer plus en détail dans l’analyse et dans l’examen des
arguments des Parties qui viennent d’être sommairement résumés, la
Cour considère qu’à ce stade un certain nombre d’observations préala-
bles doivent être faites. La plupart d’entre elles sont tirées de décisions
qu’elle a rendues au cours de ces quinze dernières années ; on sait en effet
que la Cour a eu plusieurs fois l’occasion, au cours de cette période,
d’appliquer l’article 34 et d’interpréter et d’appliquer l’article 35 du Sta-
tut, en relation précisément avec la situation juridique de l’Etat qui est
défendeur en la présente instance.
   66. Il convient d’abord d’observer que la question de savoir si un Etat
remplit ou non les conditions de l’article 35 du Statut peut être considérée
soit comme une question se rattachant à la compétence ratione personae
de la Cour, soit comme une question antérieure à l’examen de la compé-
tence. La Cour ne voit pas la nécessité de trancher un tel débat, pas plus
qu’elle n’a estimé devoir le faire dans ses décisions précédentes (voir par
exemple Application de la convention pour la prévention et la répression
du crime de génocide (Bosnie-Herzégovine c. Serbie-et-Monténégro),
arrêt, C.I.J. Recueil 2007 (I), p. 100, par. 136). Si les conditions de l’ar-
ticle 35 ne sont pas remplies, la Cour n’a pas compétence pour statuer sur
le fond du différend. En ce sens, l’Etat défendeur qui soulève une excep-
tion tirée de ce que les conditions de l’article 35 ne sont pas, selon lui,
remplies doit bel et bien être regardé comme soulevant une exception
d’incompétence, et c’est un jugement d’incompétence que rendra la Cour
si elle accueille l’argument. Aussi bien, en l’espèce, la Serbie demande-
t-elle à la Cour de décider qu’elle n’a pas compétence en l’affaire, sur la
base des arguments se rattachant à sa première exception préliminaire.
   67. En deuxième lieu se pose la question de savoir si, lorsque la Cour
est saisie à la fois d’une exception tirée du défaut d’accès d’une partie à la
Cour et d’une exception tirée de l’absence de compétence ratione mate-
riae — ou bien, ce qui revient au même, d’une exception d’incompétence
comportant les deux branches susmentionnées —, elle est tenue d’exami-
ner les deux questions dans un ordre déterminé, en ce sens qu’elle ne pour-
rait passer à l’examen de la seconde (la compétence ratione materiae)
qu’après avoir résolu affirmativement la première (l’accès à la Cour).
   La Cour a abordé cette question dans ses arrêts de 2004 relatifs à la
Licéité de l’emploi de la force (voir par exemple Licéité de l’emploi de la
force (Serbie-et-Monténégro c. Belgique), exceptions préliminaires, arrêt,
C.I.J. Recueil 2004 (I), p. 298-299, par. 46). Après avoir rappelé qu’en
règle générale elle reste libre dans le choix des motifs sur lesquels elle fonde
son arrêt lorsque plusieurs motifs distincts sont susceptibles de conduire à
la même conclusion, et donc libre de choisir l’ordre d’examen des ques-
tions, elle a estimé qu’il en allait autrement dans le cas d’espèce. En effet,
a-t-elle dit, lorsque le droit du demandeur d’accéder à la Cour a été
contesté — ce qui était le cas —, cette « question fondamentale » doit

                                                                             24

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                   433

être réglée avant toute autre car, si le demandeur n’est pas partie au Sta-
tut, la Cour ne lui est pas ouverte et par suite le demandeur n’a pas pu
« saisir la Cour de manière valable, quel que soit le titre de compétence
qu’[il] puisse invoquer » (Licéité de l’emploi de la force (Serbie-et-
Monténégro c. Belgique), exceptions préliminaires, arrêt, C.I.J. Recueil 2004
(I), p. 298-299, par. 46).
   La Cour a ainsi estimé devoir, dans ces affaires, examiner d’abord la
question de l’accès à la Cour de la Serbie-et-Monténégro afin de déter-
miner si elle pouvait « exercer sa fonction judiciaire » à l’égard de cet Etat,
en précisant qu’elle ne pourrait examiner ensuite les questions relatives à
la compétence ratione materiae et toutes autres questions de compétence
que « si la réponse à [la première] question [était] affirmative ».
   Dans la présente affaire, même si aucune question ne se pose quant à la
saisine de la Cour en ce qui concerne le demandeur, la Cour estime éga-
lement opportun d’examiner d’abord les questions relatives à l’applica-
tion de l’article 35 du Statut.
   68. En troisième lieu, la Cour rappellera que, comme elle l’a indiqué
dans son arrêt du 26 février 2007 rendu en l’affaire relative à l’Application
de la convention pour la prévention et la répression du crime de génocide
(Bosnie-Herzégovine c. Serbie-et-Monténégro), la question de savoir si
un Etat a qualité pour se présenter devant elle conformément au Statut
est « une question que la Cour elle-même est tenue, si besoin est, de sou-
lever et d’examiner d’office, le cas échéant après notification aux parties »
(C.I.J. Recueil 2007 (I), p. 94, par. 122).
   Il en résulte d’abord une conséquence décrite par l’arrêt précité dans
les termes suivants :
     « si la Cour estime, dans une affaire particulière, que les conditions
     relatives à la capacité des parties à se présenter devant elle ne sont
     pas remplies, alors que les conditions de sa compétence ratione
     materiae le sont, elle doit, quand bien même cette question n’aurait
     pas été soulevée par les parties, constater que les premières condi-
     tions font défaut et en déduire qu’elle ne saurait, pour cette raison,
     avoir compétence pour statuer sur le fond du différend » (ibid.).
   Il n’en résulte cependant pas, évidemment, que la Cour soit tenue, dans
tout arrêt qu’elle rend pour statuer sur une exception préliminaire
d’incompétence, d’examiner cette question par une motivation figurant
expressément dans l’arrêt. Si aucune des parties n’a soulevé une telle
question, et si la Cour estime par ailleurs que les conditions des arti-
cles 34 et 35 du Statut sont satisfaites au cas d’espèce, elle peut fort bien
choisir de ne pas inclure dans la motivation de son arrêt de développe-
ments s’y rapportant spécifiquement, et se borner à répondre aux argu-
ments soulevés par les parties. Elle peut aussi choisir, si elle l’estime
opportun, de s’en expliquer par des motifs exprès.
   Mais, si dans un arrêt rendu sur des exceptions préliminaires d’incom-
pétence la Cour a rejeté celles-ci et s’est déclarée compétente, sans rien
dire de la question de l’accès à la Cour, on pourra en tirer la conclusion

                                                                            25

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  434

que la Cour a estimé que les conditions d’accès à la Cour étaient satis-
faites. Comme l’a dit la Cour en 2007 à propos de l’arrêt qu’elle avait
rendu en 1996, dans la même affaire, sur les exceptions préliminaires sou-
levées par la RFY :
       « Etant donné que ... la question de la capacité d’un Etat à être
    partie à une procédure est une question qui se pose avant celle de
    la compétence ratione materiae et que la Cour doit, au besoin, soulever
    d’office ... cette conclusion [selon laquelle elle avait compétence pour
    statuer sur le différend sur la base de l’article IX de la convention sur
    le génocide] doit nécessairement s’interpréter comme signifiant en
    toute logique que la Cour estimait à l’époque que le défendeur avait
    qualité pour participer à des affaires portées devant elle. » (Applica-
    tion de la convention pour la prévention et la répression du crime
    de génocide (Bosnie-Herzégovine c. Serbie-et-Monténégro), C.I.J.
    Recueil 2007 (I), p. 98-99, par. 132.)
   69. Le défendeur, en 1996 et en 2007, était le même Etat que dans la
présente instance. Cependant, force est de constater que, en l’espèce,
aucune conclusion implicite selon laquelle la Serbie a la capacité néces-
saire pour participer à la procédure ouverte par la requête de la Croatie
ne peut être déduite d’un arrêt antérieur de la Cour. L’arrêt rendu le
11 juillet 1996 sur la compétence en l’affaire relative à l’Application de la
convention pour la prévention et la répression du crime de génocide (Bosnie-
Herzégovine c. Yougoslavie) (exceptions préliminaires, arrêt, C.I.J. Re-
cueil 1996 (II), p. 595), auquel la Cour a fait produire sa pleine autorité
de chose jugée dans son arrêt au fond de 2007 rendu en la même affaire,
ne possède par lui-même aucune autorité de chose jugée dans la présente
affaire. La question de la capacité du défendeur doit donc être examinée
à nouveau, dans le contexte du différend soumis aujourd’hui à la Cour.
   Le défendeur n’avait pas soulevé la question de son absence de capa-
cité de participer à une procédure dans son mémoire comportant ses
exceptions préliminaires. La Cour a fait connaître aux Parties, par des
lettres de son greffier en date du 6 mai 2008, qu’elle souhaitait que cette
question soit débattue lors des audiences, ce qui fut le cas ; la Cour en est
désormais saisie.
   70. La dernière série d’observations préliminaires est relative à l’ordre
dans lequel la Cour va, à présent, examiner les diverses questions que
soulève l’application en l’espèce de l’article 35 du Statut.
   71. Les Parties ont débattu, comme il a été dit plus haut, du point de
savoir si la convention sur le génocide constitue un « traité en vigueur » au
sens du paragraphe 2 de l’article 35 du Statut. Si la réponse était affir-
mative, et à condition que, à la date pertinente, les deux Parties fussent
liées entre elles par cette convention, y compris son article IX — point qui
sera examiné plus loin dans le présent arrêt —, il en résulterait que la Cour
serait « ouverte » à la Serbie sur le fondement du paragraphe 2 de l’ar-
ticle 35, quand bien même cet Etat ne remplirait pas la condition du para-
graphe 1 parce qu’il n’aurait pas été partie au Statut à la date pertinente.

                                                                          26

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  435

   Les deux Parties conviennent que la Cour a examiné cette question et y
a répondu négativement dans ses arrêts de 2004 rendus dans les affaires
relatives à la Licéité de l’emploi de la force. Elle l’a fait notamment sur la
base d’un examen des travaux préparatoires de cette disposition, qui l’a
conduite à la conclusion que l’expression « traités en vigueur » ne visait
que les traités déjà en vigueur à la date d’entrée en vigueur du Statut, et
non ceux conclus postérieurement, tels que la convention sur le génocide
(voir par exemple Licéité de l’emploi de la force (Serbie-et-Monténégro
c. Belgique), exceptions préliminaires, arrêt, C.I.J. Recueil 2004 (I),
p. 318-324, par. 100-114).
   Les deux Parties conviennent également que cette prise de position de la
Cour n’est pas revêtue, à l’égard du présent différend, de l’autorité de la
chose jugée, puisque les arrêts en cause ont été rendus dans le cadre
d’affaires différentes et qui ne mettaient pas en présence les mêmes parties.
   Les Parties reconnaissent cependant que ces précédents sont d’une
grande pertinence pour la présente affaire, la Cour ne s’écartant de sa
jurisprudence établie que si elle estime avoir pour cela des raisons très
particulières.
   A partir de ces prémisses communes, les Parties aboutissent à des
conclusions différentes : tandis que la Croatie invite la Cour à reconsidé-
rer sa jurisprudence sur ce point et à corriger l’erreur qui aurait été, selon
elle, commise en 2004, la Serbie demande à la Cour de maintenir, dans la
présente affaire, son interprétation de la clause relative aux « dispositions
particulières des traités en vigueur » du paragraphe 2 de l’article 35.
   72. La Cour estime qu’il y a lieu en l’espèce de se pencher sur la question
de l’accès à la Cour de la Serbie sur la base du paragraphe 1 de l’article 35
avant de se livrer à un quelconque examen sur la base du paragraphe 2.
   C’est seulement si la Cour devait constater que le défendeur n’avait
pas, à l’époque pertinente — qu’il faudra déterminer plus loin —, la qua-
lité de partie au Statut de la Cour, et que, par suite, il ne remplissait pas
la condition visée au paragraphe 1, qu’elle devrait aborder la question de
savoir si ledit défendeur peut tirer sa capacité de participer à la procédure
de la convention sur le génocide, au titre des « dispositions particulières
des traités en vigueur » au sens du paragraphe 2.
   73. La Cour passe donc à présent à la question de savoir si la Serbie a
ou avait, à l’époque pertinente, la qualité de partie au Statut, qui suffirait
à lui donner, en tout état de cause, la capacité nécessaire pour participer
à une procédure devant la Cour, à quelque titre que ce soit.
   74. Il convient de prendre comme point de départ du raisonnement les
deux constatations suivantes, qui ne font pas l’objet de controverse entre
les Parties.
   75. En premier lieu, la Cour a, dans ses arrêts de 2004 rendus dans les
affaires relatives à la Licéité de l’emploi de la force, clairement déterminé
le statut juridique qui était celui de la RFY, devenue aujourd’hui la Ser-
bie, au cours de la période allant de la dissolution de l’ancienne RFSY à
l’admission de la RFY aux Nations Unies le 1er novembre 2000.
   Après avoir rappelé que, tout au long de cette période, la situation de

                                                                           27

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  436

la RFY à l’égard des Nations Unies était demeurée incertaine et contro-
versée, la Cour elle-même l’ayant qualifiée de « sui generis » dans son
arrêt rendu sur la Demande en revision de l’arrêt du 11 juillet 1996 en
l’affaire relative à l’Application de la convention pour la prévention et la
répression du crime de génocide (Bosnie-Herzégovine c. Yougoslavie),
exceptions préliminaires (Yougoslavie c. Bosnie-Herzégovine) (arrêt,
C.I.J. Recueil 2003, p. 31, par. 71), la Cour s’est livrée à un exposé précis
de l’historique des relations entre la RFY et les Nations Unies depuis la
dissolution de l’ex-Yougoslavie jusqu’à l’admission de cet Etat comme
Membre des Nations Unies le 1er novembre 2000.
   Cela l’a conduite à la conclusion suivante :

       « Cette évolution mit fin effectivement à la situation sui generis de
    la République fédérale de Yougoslavie au sein des Nations Unies,
    situation qui, ainsi que la Cour l’a observé dans de précédents pro-
    noncés, avait présenté de nombreuses « difficultés juridiques » durant
    toute la période comprise entre 1992 et 2000... Le demandeur a ainsi
    le statut de Membre de l’Organisation des Nations Unies depuis le
    1er novembre 2000. Toutefois, son admission au sein de l’Organisa-
    tion des Nations Unies n’a pas remonté et n’a pu remonter à l’épo-
    que de l’éclatement et de la disparition de la République fédérative
    socialiste de Yougoslavie ; il n’était pas question en 2000 de rétablir
    les droits de la République fédérative socialiste de Yougoslavie en
    tant que Membre de l’Organisation au bénéfice de la République
    fédérale de Yougoslavie. En même temps, il est apparu clairement
    que la situation sui generis du demandeur ne pouvait être regardée
    comme équivalant à la qualité de Membre de l’Organisation.
       De l’avis de la Cour, l’importance de cette évolution survenue en
    2000 tient au fait qu’elle a clarifié la situation juridique, jusque-là
    indéterminée, quant au statut de la République fédérale de Yougo-
    slavie vis-à-vis de l’Organisation des Nations Unies. C’est en ce sens
    que la situation qui se présente aujourd’hui à la Cour concernant la
    Serbie-et-Monténégro est manifestement différente de celle devant
    laquelle elle se trouvait en 1999. Si la Cour avait alors eu à se pro-
    noncer définitivement sur le statut du demandeur à l’égard de l’Orga-
    nisation des Nations Unies, cette tâche aurait été compliquée par les
    incertitudes entourant la situation juridique, s’agissant de ce statut.
    Cependant, la Cour se trouvant aujourd’hui à même d’apprécier
    l’ensemble de la situation juridique, et compte tenu des conséquences
    juridiques du nouvel état de fait existant depuis le 1er novembre
    2000, la Cour est amenée à conclure que la Serbie-et-Monténégro
    n’était pas membre de l’Organisation des Nations Unies, ni en cette
    qualité partie au Statut de la Cour internationale de Justice, au
    moment où elle a déposé sa requête introduisant la présente instance
    devant la Cour, le 29 avril 1999. » (Licéité de l’emploi de la force
    (Serbie-et-Monténégro c. Belgique), exceptions préliminaires, arrêt,
    C.I.J. Recueil 2004 (I), p. 310-311, par. 78-79.)

                                                                          28

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  437

   76. Il n’est pas douteux que les arrêts précités de 2004 ne sont pas revê-
tus sur ce point — pas plus que sur aucun autre — de l’autorité de la
chose jugée au regard du présent différend, puisqu’ils ont été rendus dans
des affaires différentes et qui ne mettaient pas en présence les mêmes
parties, comme cela a déjà été relevé plus haut en ce qui concerne un
autre aspect de ces arrêts (voir par. 71).
   Il est cependant également certain qu’ils pourraient posséder une per-
tinence en l’espèce puisque, d’une part, ils traitent de la situation juri-
dique du défendeur en la présente affaire au cours d’une période — de
1992 à 2000 — dans laquelle est incluse la date d’introduction de la
requête à propos de laquelle la Cour est appelée à se prononcer et que,
d’autre part, comme il a été rappelé plus haut (par. 53), la Cour ne s’écarte
d’une jurisprudence établie que si elle estime avoir pour cela des raisons
très particulières.
   Tel est le premier élément dont il faut tenir compte.
   77. Le second élément est que, depuis le 1er novembre 2000 et de façon
continue jusqu’à la date du présent arrêt, le défendeur est partie au Sta-
tut, en raison de sa qualité de Membre des Nations Unies, c’est-à-dire par
l’effet de la disposition de l’article 93, paragraphe 1, de la Charte, qui
attribue automatiquement à tous les Membres de l’Organisation la qua-
lité de parties au Statut de la Cour.
   Ainsi, il n’est pas discutable — et il n’a pas été contesté par les Parties
au cours de leurs plaidoiries — que, à l’heure actuelle, tant la Croatie que
la Serbie ont le droit d’accès à la Cour sur le fondement du paragraphe 1
de l’article 35 du Statut. Il en résulte que, sans nul doute, un différend
entre ces deux Etats pourrait aujourd’hui être porté devant la Cour
pourvu, bien sûr, qu’il existe une base de compétence ratione materiae
permettant de soumettre le différend en cause à la Cour.
   La requête de la Croatie eût-elle donc été introduite le 2 novembre
2000 au lieu de l’être le 2 juillet 1999, aucune exception d’incompétence
n’aurait pu être tirée du défaut d’accès à la Cour au sens de l’article 35 du
Statut, et la Cour aurait seulement dû s’interroger sur l’existence d’une
base de compétence ratione materiae, c’est-à-dire d’un lien juridique entre
les Parties tel que chacune d’elles aurait consenti à la juridiction de la
Cour pour statuer sur le différend l’opposant à l’autre.
   78. Cela conduit la Cour à aborder une question particulièrement
importante en l’espèce, celle de savoir si la réalisation des conditions pré-
vues à l’article 35 du Statut doit s’apprécier exclusivement à la date
d’introduction de la requête ou si elle peut être appréciée, au moins dans
les circonstances propres à la présente affaire, à une date postérieure, et
plus précisément une date postérieure au 1er novembre 2000.
   79. Dans de nombreuses affaires, la Cour a rappelé quelle est, à cet
égard, la règle générale dont elle fait application. C’est la suivante : « la
compétence de la Cour doit normalement s’apprécier à la date du dépôt
de l’acte introductif d’instance » (voir en ce sens Application de la conven-
tion pour la prévention et la répression du crime de génocide (Bosnie-
Herzégovine c. Yougoslavie), exceptions préliminaires, arrêt, C.I.J. Recueil

                                                                           29

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                    438

1996 (II), p. 613, par. 26 ; Questions d’interprétation et d’application
de la convention de Montréal de 1971 résultant de l’incident aérien de
Lockerbie (Jamahiriya arabe libyenne c. Royaume-Uni), exceptions pré-
liminaires, arrêt, C.I.J. Recueil 1998, p. 26, par. 44).
   Etant donné que, comme il a été dit plus haut, la réalisation des condi-
tions de l’article 35 commande la compétence de la Cour — qu’on en
fasse ou non un élément de la compétence ratione personae —, c’est nor-
malement à la date du dépôt de l’acte introductif d’instance que l’on doit
se placer pour vérifier si lesdites conditions sont réalisées.
   80. Il est aisé de comprendre la raison d’être de cette règle.
   Si, à la date d’introduction d’une requête, toutes les conditions sont
remplies pour que la Cour ait compétence, il ne serait pas acceptable que
ladite compétence disparaisse par l’effet d’un événement postérieur. D’une
part, il pourrait en résulter une différence de traitement injustifiée entre
plusieurs requérants ou à l’égard du même requérant selon la plus ou
moins grande célérité avec laquelle la Cour serait à même d’examiner les
affaires qui lui sont soumises. D’autre part, un défendeur pourrait se met-
tre volontairement à l’abri de la compétence de la Cour en provoquant,
postérieurement à l’introduction de la requête, l’événement ou l’acte en
conséquence duquel les conditions de la compétence de la Cour ne
seraient plus remplies — par exemple, en dénonçant le traité comportant
une clause compromissoire. C’est pourquoi la disparition postérieure à
l’introduction d’une instance d’un élément qui conditionne la compétence
de la Cour ne produit pas et ne saurait produire d’effet rétroactif. Il y va
de la sécurité juridique, du respect du principe d’égalité et du droit pour
un Etat qui a valablement saisi la Cour de voir statuer sur ses prétentions
lorsqu’il a pris toutes les précautions nécessaires pour accomplir l’acte de
saisine en temps utile.
   Inversement, il importe de souligner qu’un Etat qui décide de saisir la
Cour doit vérifier avec attention que toutes les conditions nécessaires à la
compétence de celle-ci sont remplies à la date à laquelle l’instance est
introduite. S’il ne le fait pas, et que lesdites conditions viennent ou non à
être remplies par la suite, la Cour doit en principe se prononcer sur sa
compétence au regard des conditions qui existaient à la date de l’intro-
duction de l’instance.
   81. Cependant, il convient de rappeler que la Cour, comme sa devan-
cière, a aussi fait preuve de réalisme et de souplesse dans certaines hypo-
thèses où les conditions de la compétence de la Cour n’étaient pas toutes
remplies à la date de l’introduction de l’instance mais l’avaient été pos-
térieurement, et avant que la Cour décide sur sa compétence.
   82. Dès son arrêt rendu le 30 août 1924 sur l’exception d’incompétence
soulevée par le défendeur dans l’affaire des Concessions Mavrommatis
en Palestine, la Cour permanente de Justice internationale s’est ainsi
exprimée :
    « il faut ... examiner ... la question de savoir si la validité de l’intro-
    duction d’instance peut être mise en doute parce qu’elle est anté-

                                                                            30

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  439

    rieure à l’époque où le Protocole XII [annexé au Traité de Lausanne]
    est devenu applicable. Tel n’est pas le cas. Même si, avant cette
    époque, la juridiction de la Cour n’existait pas pour la raison que
    l’obligation internationale visée à l’article 11 [du mandat pour la Pa-
    lestine] n’était pas encore en vigueur, il aurait été toujours possible,
    pour la partie demanderesse, de présenter à nouveau sa requête,
    dans les mêmes termes, après l’entrée en vigueur du Traité de Lau-
    sanne ; et alors on n’aurait pu lui opposer le fait en question. Même
    si la base de l’introduction d’instance était défectueuse pour la raison
    mentionnée, ce ne serait pas une raison suffisante pour débouter le
    demandeur de sa requête. La Cour, exerçant une juridiction interna-
    tionale, n’est pas tenue d’attacher à des considérations de forme la
    même importance qu’elles pourraient avoir dans le droit interne.
    Dans ces conditions, même si l’introduction avait été prématurée,
    parce que le Traité de Lausanne n’était pas encore ratifié, ce fait
    aurait été couvert par le dépôt ultérieur des ratifications requises. »
    (Arrêt no 2, 1924, C.P.J.I. série A no 2, p. 34.)

   Dans le même ordre d’idées, dans l’affaire relative à Certains intérêts
allemands en Haute-Silésie polonaise, la Cour permanente a indiqué que :
    « [m]ême si la nécessité d’une contestation formelle ressortait de
    l’article 23 [de la convention germano-polonaise de 1922, clause
    compromissoire invoquée en l’espèce], cette condition pourrait être à
    tout moment remplie par un acte unilatéral de la Partie demande-
    resse. La Cour ne pourrait s’arrêter à un défaut de forme qu’il
    dépendrait de la seule Partie intéressée de faire disparaître. » (Com-
    pétence, arrêt no 6, 1925, C.P.J.I. série A no 6, p. 14.)

   Dans la jurisprudence de la présente Cour, la même idée apparaît à
l’œuvre dans l’affaire du Cameroun septentrional (Cameroun c. Royaume-
Uni) (exceptions préliminaires, arrêt, C.I.J. Recueil 1963, p. 28), ainsi que
dans celle des Activités militaires et paramilitaires au Nicaragua et contre
celui-ci (Nicaragua c. Etats-Unis d’Amérique), dans le passage où il est
indiqué qu’« [i]l n’y aurait aucun sens à obliger maintenant le Nicaragua à
entamer une nouvelle procédure sur la base du traité [d’amitié de 1956]
— ce qu’il aurait pleinement le droit de faire » (compétence et recevabilité,
arrêt, C.I.J. Recueil 1984, p. 428-429, par. 83).
   Enfin, plus récemment, la Cour s’est trouvée en présence d’une situa-
tion comparable lorsqu’elle a statué sur les exceptions préliminaires dans
l’affaire relative à l’Application de la convention pour la prévention et la
répression du crime de génocide (Bosnie-Herzégovine c. Yougoslavie)
(exceptions préliminaires, arrêt, C.I.J. Recueil 1996 (II), p. 595). Le
défendeur soutenait que la convention sur le génocide — base de compé-
tence — n’était devenue applicable dans les relations entre les deux
Parties que le 14 décembre 1995, date à laquelle, par l’effet des accords de

                                                                          31

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                   440

Dayton-Paris, elles se seraient reconnues mutuellement, alors que la
requête avait été introduite le 20 mars 1993, soit plus de deux ans et demi
auparavant.
  La Cour a ainsi répondu à l’argument :
        « En l’occurrence, quand bien même il serait établi que les Parties,
     qui étaient liées chacune par la Convention au moment du dépôt de
     la requête, ne l’auraient été entre elles qu’à compter du 14 décembre
     1995, la Cour ne saurait écarter sa compétence sur cette base dans la
     mesure où la Bosnie-Herzégovine pourrait à tout moment déposer
     une nouvelle requête, identique à la présente, qui serait de ce point
     de vue inattaquable. » (Application de la convention pour la préven-
     tion et la répression du crime de génocide (Bosnie-Herzégovine c.
     Yougoslavie), exceptions préliminaires, arrêt, C.I.J. Recueil 1996 (II),
     p. 614, par. 26.)
   83. La Croatie se prévaut de cette jurisprudence, qu’elle soutient être
parfaitement transposable en l’espèce. Si, comme elle estime que cela est
le cas, la Serbie est liée par la convention sur le génocide, y compris son
article IX, et puisque depuis le 1er novembre 2000 le défendeur est partie
au Statut de la Cour, il en résulte que le demandeur pourrait déposer à
tout moment une nouvelle requête, qui serait de ce point de vue inatta-
quable. Les motifs qui ont inspiré la Cour dans les affaires précitées
devraient donc la conduire ici aussi, selon la Croatie, à ne pas obliger le
demandeur à entamer une nouvelle procédure, et donc à ne pas tenir
compte du fait que la Serbie n’est devenue partie au Statut qu’après
l’introduction de l’instance. La Croatie insiste à cet égard sur la date à
laquelle elle a déposé son mémoire, à savoir le 1er mars 2001.
   84. La Serbie combat ces arguments, et soutient que la jurisprudence
précitée n’est pas applicable en l’espèce pour deux raisons. En premier
lieu, elle relève que, dans tous les précédents cités, le défendeur n’était pas
la seule partie à ne pouvoir remplir l’une des conditions nécessaires pour
que la Cour se déclare compétente à la date de l’introduction de l’ins-
tance ; elle n’a cependant pas choisi d’en tirer argument. En second lieu et
surtout, selon la Serbie, cette jurisprudence ne serait pas applicable dans
le cas où la condition qui fait défaut est relative à la capacité d’une partie
à participer à une procédure devant la Cour conformément aux arti-
cles 34 et 35 du Statut, c’est-à-dire à une « question fondamentale » qui,
comme l’a dit la Cour en 2004, doit être examinée avant toute autre ques-
tion de compétence. D’ailleurs, ajoute la Serbie, dans ses arrêts de 2004
relatifs à la Licéité de l’emploi de la force, la Cour n’a pas fait application
de la doctrine Mavrommatis, puisque, après avoir constaté qu’à la date
de l’introduction des requêtes le demandeur n’était pas partie au Statut
de la Cour et n’avait donc pas le droit d’accès à celle-ci, elle s’est déclarée
incompétente, alors même qu’elle a mentionné le fait que depuis le
1er novembre 2000 le demandeur était devenu Membre des Nations
Unies. Cela s’explique, selon la Serbie, par le fait que, lorsque la Cour est
saisie d’une affaire dans laquelle soit le demandeur soit le défendeur ne

                                                                            32

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  441

remplit pas les conditions des articles 34 et 35 du Statut, elle ne peut pas
se considérer comme « valablement » saisie et ne dispose même pas de la
« compétence de sa compétence », c’est-à-dire de la compétence lui per-
mettant de décider si elle est compétente pour statuer au fond sur le dif-
férend. Elle se trouverait donc, en pareil cas, en présence d’un obstacle
insurmontable.
   85. La Cour relève que, en ce qui concerne le premier des deux argu-
ments susmentionnés, il importe peu, eu égard à la logique qui inspire la
jurisprudence précitée de la Cour issue de l’arrêt de 1924 dans l’affaire
des Concessions Mavrommatis en Palestine (arrêt n° 2, 1924, C.P.J.I.
série A n° 2), que la partie qui ne remplit pas l’une des conditions de la
compétence de la Cour soit la demanderesse ou la défenderesse ou bien
les deux à la fois — comme dans l’hypothèse où la clause compromissoire
invoquée comme base de compétence n’entre en vigueur qu’après l’intro-
duction de l’instance. La Cour n’aperçoit pas de raison convaincante
pour que les manques du demandeur soient susceptibles d’être couverts
en cours d’instance alors que ceux du défendeur ne le seraient pas. En
effet, ce qui importe, c’est que, au plus tard à la date à laquelle la Cour
statue sur sa compétence, le demandeur soit en droit, s’il le souhaite,
d’introduire une nouvelle instance dans le cadre de laquelle la condition
qui faisait initialement défaut serait remplie. En pareil cas, cela ne servi-
rait pas l’intérêt d’une bonne administration de la justice d’obliger le
demandeur à recommencer la procédure — ou à en commencer une nou-
velle — et il est préférable, sauf circonstances spéciales, de constater que
la condition est désormais remplie.
   86. Le second argument susmentionné mérite, de l’avis de la Cour, un
examen plus circonstancié.
   Il est vrai, d’abord, que tous les précédents cités concernent des cas où
la condition faisant initialement défaut était relative à la compétence
ratione materiae ou ratione personae dans le sens étroit, et non à la ques-
tion de l’accès à la Cour, qui touche à la capacité d’une partie à prendre
part à une procédure devant la Cour dans quelque affaire que ce soit.
Toutefois, la Cour ne saurait souscrire à la thèse extrême plaidée par la
Serbie, à savoir que, lorsqu’elle est saisie par un Etat qui ne remplit pas
les conditions d’accès de l’article 35, ou à l’encontre d’un Etat qui ne rem-
plit pas les mêmes conditions, la Cour serait même privée de la compé-
tence de sa compétence, de la compétence pour décider si elle est compé-
tente ou non. On ne trouve rien de tel dans les arrêts de 2004 auxquels la
Serbie s’est référée à l’audience. La Cour s’est bornée à indiquer, dans ces
arrêts, que la question de l’accès à la Cour était une « question fonda-
mentale » qui devait être examinée avant les autres et que, si le deman-
deur ne remplissait pas les conditions de l’article 35, la Cour devait en
déduire qu’elle n’avait pas été « saisi[e] ... de manière valable ». Qu’elle
n’ait pas été « valablement saisie » ne signifie pas que la Cour ne possède
pas la compétence nécessaire pour statuer sur sa compétence, c’est-à-dire
pour décider si elle a été valablement saisie et si les conditions sont rem-
plies pour qu’elle examine l’affaire au fond. Cela est vrai lorsque c’est le

                                                                          33

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  442

demandeur qui, comme dans les affaires de la Licéité de l’emploi de la
force, ne remplit pas les conditions d’accès à la Cour. Cela est vrai a for-
tiori lorsqu’il est allégué que c’est le défendeur qui ne remplit pas ces
conditions, car en pareil cas l’acte de saisine lui-même, qui émane d’un
Etat ayant accès à la Cour, n’est pas en cause : c’est le cas dans la présente
affaire. Dans tous les cas, la Cour possède la compétence de sa compé-
tence (voir l’article 36, paragraphe 6, du Statut). La Cour fait d’ailleurs
observer que la Serbie lui demande, à titre principal, de décider par
un arrêt qu’elle n’a pas compétence pour connaître de la requête de la
Croatie.
   87. Plus important encore, la Cour ne peut pas accueillir l’argument de
la Serbie selon lequel le défaut consistant en l’absence, dans le chef d’une
partie, d’accès à la Cour est tellement rédhibitoire qu’il ne saurait être en
aucun cas couvert par un événement survenant en cours d’instance — tel
que l’acquisition par cette partie de la qualité de partie au Statut de la
Cour, qui lui manquait initialement.
   Sans doute, comme il a été dit plus haut, la question de l’accès se dis-
tingue-t-elle de celles relatives à l’examen de la compétence au sens étroit.
Mais elle n’en est pas moins étroitement liée à la compétence, en ce sens
que, si les conditions d’accès font défaut, tout comme lorsque ne sont pas
remplies les conditions relatives à la compétence ratione materiae ou
ratione temporis, il en découle toujours une seule et même conséquence :
la Cour n’a pas compétence pour connaître de l’affaire. C’est toujours
dans le cadre d’une exception d’incompétence — comme c’est le cas en
l’espèce — que seront présentés à la Cour les arguments relatifs à la capa-
cité des parties de participer à la procédure.
   Dans ces conditions, on n’aperçoit pas pourquoi les arguments tirés
d’une bonne administration de la justice, qui sont à la base de la juris-
prudence Mavrommatis, ne seraient pas pertinents aussi dans un cas tel
que celui qui nous occupe. Il ne servirait pas l’intérêt de la justice de
mettre le demandeur dans l’obligation, s’il souhaite persévérer dans
ses prétentions, d’entamer une nouvelle procédure. A cet égard, peu
importe la condition qui, à la date d’introduction de l’instance, faisait
défaut, empêchant ainsi la Cour, à ce moment-là, d’exercer sa compé-
tence, dès lors qu’elle a été remplie par la suite.
   88. Il est vrai que la Cour n’a apparemment pas tenu compte, dans ses
arrêts de 2004, du fait que la Serbie-et-Monténégro était devenue à cette
date partie au Statut : la Cour s’est en effet déclarée incompétente pour la
seule raison que le demandeur n’avait pas accès à la Cour en 1999, date
d’introduction des requêtes, sans aller plus loin dans son raisonnement.

  89. Mais si, dans ces affaires, la Cour s’en est tenue strictement à la
règle générale selon laquelle sa compétence s’apprécie à la date du dépôt
de l’acte introductif d’instance, sans introduire l’élément de souplesse qui
résulte des autres décisions précitées, c’est en raison de considérations
propres à ces affaires.
  Il était clair, en effet, que la Serbie-et-Monténégro n’avait pas l’inten-

                                                                           34

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                    443

tion de maintenir ses demandes sous la forme de nouvelles requêtes ; cet
Etat soutenait lui-même devant la Cour qu’il n’était pas, et n’avait jamais
été, lié par l’article IX de la convention sur le génocide, pourtant la base
de compétence qu’il avait initialement invoquée (voir par exemple Licéité
de l’emploi de la force (Serbie-et-Monténégro c. Belgique), exceptions
préliminaires, arrêt, C.I.J. Recueil 2004 (I), p. 292-293, par. 29). Certes,
le demandeur dans ces affaires avait fait savoir qu’il n’entendait pas se
désister des requêtes pendantes devant la Cour. Mais, compte tenu de la
position juridique qu’il affirmait désormais au sujet de la convention sur
le génocide, il était exclu que, à la suite d’arrêts rejetant ses requêtes en
raison de son défaut d’accès à la Cour à la date de l’engagement des pro-
cédures, il introduise de nouvelles requêtes identiques en substance aux
premières en se prévalant de sa qualité, désormais certaine, de partie au
Statut de la Cour. Dans ces conditions, il eût été, dans les circonstances
particulières de ces affaires, dépourvu de justification, de la part de la
Cour, de passer outre au défaut initial de capacité de la RFY à la saisir,
pour le motif que ce défaut avait été couvert en cours d’instance. Comme
il a été dit plus haut (par. 85), c’est le souci d’économie de procédure, qui
est une composante des exigences de bonne administration de la justice,
qui justifie, dans les cas appropriés, l’application de la jurisprudence issue
de l’arrêt Mavrommatis. Cette jurisprudence vise à éviter la multiplica-
tion inutile des procédures. Aucune considération de ce genre n’était
présente en 2004 pour justifier que la Cour écarte alors le principe
selon lequel sa compétence doit être établie à la date d’introduction des
requêtes. Aussi bien, d’ailleurs, la Serbie-et-Monténégro s’était-elle gar-
dée de le lui demander : si, dans la présente affaire, la Croatie demande
à la Cour d’appliquer la jurisprudence issue de l’arrêt Mavrommatis,
une telle demande n’avait pas été, et ne pouvait pas logiquement être,
formulée par l’Etat requérant en 2004.
   90. Deux considérations complémentaires renforcent la conclusion
selon laquelle il y a lieu, dans les circonstances de la présente affaire, de ne
pas s’en tenir à la situation juridique qui existait à la date de la requête.
   En premier lieu, si, comme il a été dit plus haut (par. 80), l’on doit
normalement s’attendre à ce qu’un Etat présentant une requête devant la
Cour fasse preuve de l’attention nécessaire pour ne pas la présenter de
manière prématurée, on ne saurait dire du demandeur en la présente ins-
tance qu’il ait fait preuve de manque d’attention à cet égard. A la date de
l’introduction de la requête, le défendeur considérait, et sa position à cet
égard était publiquement connue, qu’il possédait la capacité de participer
à des procédures devant la Cour. En avril 1999, la RFY avait introduit
des instances contre dix Etats membres de l’Organisation du traité de
l’Atlantique Nord en invoquant l’article IX comme base de compétence
de la Cour. Le demandeur pouvait s’estimer, en conséquence, en droit de
saisir la Cour sur une base de compétence à première vue appropriée.
Certes, comme il a été dit plus haut (par. 67), les questions d’accès à la
Cour, à la différence de celles relatives au consentement à la juridiction,
ne sont pas à la disposition des parties. Il n’en reste pas moins que le

                                                                             35

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                    444

comportement de la Croatie n’est révélateur d’aucune circonstance qui
justifierait que la Cour fasse preuve d’une rigueur particulière dans l’appli-
cation de sa jurisprudence ci-dessus décrite.
   En second lieu, il y a lieu de relever que, si la requête de la Croatie
— un texte bref d’une dizaine de pages — a été déposée le 2 juillet 1999,
soit avant l’admission de la RFY aux Nations Unies le 1er novembre
2000, son mémoire au fond, un document de 414 pages, a été déposé le
1er mars 2001, soit après cette date.
   Bien qu’il ne soit pas possible d’assimiler le dépôt d’un mémoire à un
acte introductif d’instance, puisque par définition le mémoire se rapporte
à une instance déjà engagée, il faut relever que le mémoire présente une
importance considérable, non seulement en ce qu’il développe les argu-
ments du demandeur mais aussi en ce qu’il précise ses conclusions. Sans
que cet élément puisse être regardé comme déterminant, on ne saurait
l’écarter tout à fait : si la Croatie avait, le 1er mars 2001, présenté la sub-
stance de son mémoire sous la forme d’une nouvelle requête, ce qu’elle
aurait pu faire, aucune question ne se serait posée sur le terrain de l’ar-
ticle 35 du Statut.
   91. La Cour conclut donc qu’elle était ouverte à la RFY le 1er novembre
2000. Aussi serait-elle en mesure de se déclarer compétente si elle concluait
que la Serbie était liée par l’article IX de la convention sur le génocide le
2 juillet 1999, date d’introduction de la présente instance, et l’était restée
au moins jusqu’au 1er novembre 2000.

  Cette question sera examinée dans la partie suivante.
  92. Compte tenu de la conclusion qui précède, la question de savoir s’il
a été satisfait aux conditions mentionnées au paragraphe 2 de l’article 35
(voir par. 71 ci-dessus) est dépourvue de pertinence en l’espèce.

                                     *   *
           2) Questions liées à la compétence ratione materiae
   93. La Cour se penchera maintenant sur la question de sa compétence
ratione materiae, qui fait l’objet de la deuxième branche de la première
exception préliminaire présentée par la Serbie, tendant à ce que la Cour
déclare qu’elle n’a pas compétence. Selon la Serbie, cette branche de
l’exception relève de la compétence ratione personae.
   94. La Croatie invoque comme base de compétence l’article IX de la
convention sur le génocide, qui dispose que
     « [l]es différends entre les Parties contractantes relatifs à l’interpréta-
     tion, l’application ou l’exécution de la présente Convention, y com-
     pris ceux relatifs à la responsabilité d’un Etat en matière de génocide
     ou de l’un quelconque des autres actes énumérés à l’article III, seront
     soumis à la Cour internationale de Justice, à la requête d’une partie
     au différend ».
Les Parties s’accordent sur le fait que la Croatie est partie à la convention

                                                                             36

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  445

sur le génocide, qu’elle l’était à toutes les époques pertinentes et qu’elle
n’a formulé aucune réserve excluant l’application de l’article IX. La
Croatie a déposé une notification de succession, le 12 octobre 1992,
auprès du Secrétaire général de l’Organisation des Nations Unies. Elle
affirme qu’avant cette date elle était déjà devenue partie à ladite conven-
tion en qualité d’Etat successeur de la RFSY à compter du moment où
elle avait assumé la responsabilité des relations internationales pour son
territoire, c’est-à-dire à partir du 8 octobre 1991. Dans son exception pré-
liminaire, la Serbie indique qu’elle n’était pas, quant à elle, partie à la
Convention à la date du dépôt de la requête introductive d’instance (le
2 juillet 1999) ; elle affirme ne l’être devenue qu’en juin 2001, par voie
d’adhésion. En outre, la notification d’adhésion de la RFY, datée du
6 mars 2001 et déposée le 12 mars 2001, était assortie d’une réserve aux
termes de laquelle la RFY « ne se consid[érait] pas liée par l’article IX de
la Convention » (voir le texte figurant au paragraphe 116 ci-après). Lors-
que le Secrétaire général, dépositaire de la Convention, informa les Etats
parties de la notification d’adhésion de la RFY, des objections furent for-
mulées par la Croatie (ainsi que par la Bosnie-Herzégovine et la Suède) ;
l’objection croate était fondée sur l’argument selon lequel la RFY « [était]
déjà liée par la Convention depuis qu’elle [était] devenue l’un des cinq
Etats successeurs égaux » de l’ex-RFSY. La Croatie fit également objec-
tion à la réserve excluant l’application de l’article IX de la Convention,
formulée par la RFY, au motif que ladite réserve était « incompatible
avec l’objet et le but de la Convention ».
   95. Si, comme le soutient la Croatie, la Serbie était déjà partie à la
convention sur le génocide à la date à laquelle la présente instance a été
introduite, aucun changement de situation éventuellement intervenu par
suite de la prétendue adhésion de la RFY à cet instrument en 2001 ou de
la réserve dont ladite adhésion était assortie ne saurait priver la Cour de
sa compétence en vertu de l’article IX de la Convention. La Cour rap-
pellera que, selon sa jurisprudence constante, s’il est démontré qu’un titre
de compétence existait à la date de l’introduction de l’instance, la cadu-
cité de l’instrument établissant sa juridiction ou le retrait dont il peut
ultérieurement faire l’objet sont sans effet sur sa compétence. Ce principe
a été énoncé en l’affaire Nottebohm (Liechtenstein c. Guatemala) (excep-
tion préliminaire, arrêt, C.I.J. Recueil 1953, p. 122), dans laquelle une
acceptation de la juridiction obligatoire de la Cour (en vertu de la clause
facultative du paragraphe 2 de l’article 36 du Statut) — invoquée comme
base de compétence — avait expiré à une date postérieure à l’introduc-
tion de l’instance. Il a par la suite toujours été appliqué (par exemple
lorsqu’il a été mis fin, avant que la Cour ne rende son arrêt au fond, à un
traité bilatéral invoqué comme base de compétence (Activités militaires et
paramilitaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis
d’Amérique), fond, arrêt, C.I.J. Recueil 1986, p. 28, par. 36)).
   96. Si, par conséquent, le 2 juillet 1999, date à laquelle l’instance a été
introduite, la RFY était partie à la convention sur le génocide, y com-
pris l’article IX, et si elle a continué d’être liée par cet article au moins

                                                                           37

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                     446

jusqu’au 1er novembre 2000, date à laquelle elle est devenue partie
au Statut de la Cour, alors la Cour continue d’avoir aujourd’hui
compétence.
   Il n’y a donc pas lieu pour la Cour de statuer sur un éventuel effet juri-
dique de la notification d’adhésion à la Convention par la Serbie, en date
du 6 mars 2001.
   97. Les raisons pour lesquelles les Parties s’opposent sur le point de
savoir si la Serbie était partie à la Convention à la date à laquelle l’ins-
tance a été introduite tiennent à l’histoire du lien qu’ont entretenu avec la
Convention, tout d’abord, la RFSY et, par la suite, le défendeur.
   La RFSY signa la convention sur le génocide le 11 décembre 1948 et
déposa son instrument de ratification, sans formuler de réserve, le 29 août
1950 ; les Parties conviennent que la RFSY était donc partie à la Conven-
tion lorsque, dans les années quatre-vingt-dix, elle commença à se désinté-
grer, donnant naissance à des Etats distincts et indépendants. Le processus
de désintégration de la RFSY, l’émergence de ses anciennes républiques
constitutives en tant qu’Etats distincts et les efforts déployés par la RFY
pour que soit reconnue, sur le plan international, sa thèse selon laquelle
elle était l’Etat continuateur de la RFSY et assurait la continuité de la per-
sonnalité politique et juridique internationale de cette dernière ont été
exposés de manière détaillée aux paragraphes 43 à 51 ci-dessus et dans plu-
sieurs décisions antérieures de la Cour (tout récemment dans l’affaire rela-
tive à l’Application de la convention pour la prévention et la répression du
crime de génocide (Bosnie-Herzégovine c. Serbie-et-Monténégro), arrêt,
C.I.J. Recueil 2007 (I), p. 79-80, par. 88-99). En l’espèce, la Croatie sou-
tient en premier lieu que la RFY était partie à la convention sur le géno-
cide, par succession, dès le début de son existence en tant qu’Etat, puisque
la succession, contrairement aux autres voies par lesquelles un Etat peut
devenir lié par un traité, rétroagit à la naissance de l’Etat successeur. Elle
se fonde aussi, à l’appui de sa thèse selon laquelle la Cour a compétence,
sur une déclaration formelle adoptée au nom de la RFY le 27 avril 1992,
ainsi que sur une note officielle datée du même jour et communiquée avec
cette déclaration au Secrétaire général de l’Organisation des Nations Unies.
   98. La déclaration du 27 avril 1992 a été faite au nom « [d]es représen-
tants du peuple de la République de Serbie et de la République du Mon-
ténégro » et, selon la Serbie, elle fut adoptée par un « organe ad hoc
composé de membres de l’Assemblée de la RFSY, de l’Assemblée natio-
nale de la République de Serbie et de l’Assemblée de la République du
Monténégro » ; voir également, à l’annexe 13 des exceptions préliminaires
de la Serbie, l’intitulé et la liste des signataires. Dans cette déclaration, les
représentants indiquaient que

     « [l]a République fédérale de Yougoslavie, assurant la continuité de
     l’Etat et de la personnalité juridique et politique internationale de la
     République fédérative socialiste de Yougoslavie, respectera stricte-
     ment tous les engagements que la République fédérative socialiste de
     Yougoslavie a pris à l’échelon international.

                                                                              38

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                 447

       Simultanément, elle est disposée à respecter pleinement les droits
    et les intérêts des républiques yougoslaves qui ont déclaré leur indé-
    pendance. La reconnaissance des Etats nouvellement constitués inter-
    viendra une fois qu’auront été réglées les questions en suspens actuel-
    lement en cours de négociation dans le cadre de la Conférence sur la
    Yougoslavie. » (Nations Unies, doc. A/46/915, annexe II.)
  99. De même, la note du 27 avril 1992 adressée au Secrétaire général
de l’Organisation des Nations Unies par la mission permanente de la
Yougoslavie contenait le passage suivant :
       « L’Assemblée de la République fédérative socialiste de Yougosla-
    vie, à la session qu’elle a tenue le 27 avril 1992, a promulgué la Cons-
    titution de la République fédérale de Yougoslavie. Aux termes de la
    Constitution, et compte tenu de la continuité de la personnalité de la
    Yougoslavie et des décisions légitimes qu’ont prises la Serbie et le
    Monténégro de continuer à vivre ensemble en Yougoslavie, la Répu-
    blique fédérative socialiste de Yougoslavie devient la République
    fédérale de Yougoslavie, composée de la République de Serbie et de
    la République du Monténégro.
       Dans le strict respect de la continuité de la personnalité inter-
    nationale de la Yougoslavie, la République fédérale de Yougoslavie
    continuera à exercer tous les droits conférés à la République fédéra-
    tive socialiste de Yougoslavie et à s’acquitter de toutes les obliga-
    tions assumées par cette dernière dans les relations internationales, y
    compris en ce qui concerne son appartenance à toutes les organi-
    sations internationales et sa participation à tous les traités inter-
    nationaux que la Yougoslavie a ratifiés ou auxquels elle a adhéré. »
    (Nations Unies, doc. A/46/915, annexe I.)
   100. La RFY ne se considérait donc pas comme l’un des Etats succes-
seurs de la RFSY nés de la dissolution de cette dernière mais comme
l’unique Etat continuateur, conservant la personnalité de l’ex-RFSY,
avec pour conséquence que les autres Etats issus de l’ex-Yougoslavie
étaient des Etats nouveaux, habilités toutefois à revendiquer des droits
d’Etats successeurs. La RFY maintint cette ligne de conduite jusqu’à un
changement de gouvernement intervenu en 2000, qui fut suivi d’une
demande d’admission à l’Organisation des Nations Unies en tant que
nouveau Membre (voir par. 50-51 ci-dessus et 116 ci-après).
   La déclaration et la note de 1992 ne devraient bien évidemment pas être
considérées isolément ; il faut évaluer leur effet en tenant compte, en par-
ticulier, du comportement de la RFY au moment où a été faite la déclara-
tion et ultérieurement, et cet aspect sera examiné ci-après (par. 114-117).
   101. Sur la base des données historiques, ainsi que de la déclaration et
de la note du 27 avril 1992, la Croatie soutient que la Serbie était partie
à la convention sur le génocide le 2 juillet 1999 dans les mêmes conditions
que la RFSY l’avait été, c’est-à-dire sans réserve, et qu’en conséquence
l’article IX confère compétence à la Cour dans la présente affaire. Dans

                                                                         39

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                     448

sa requête, la Croatie a fondé ses arguments à cet égard sur les règles du
droit international régissant la succession d’Etats. Dans ses observations
écrites sur les exceptions préliminaires de la Serbie, elle a principalement
invoqué la décision rendue par la Cour le 3 février 2003 en l’affaire de la
Demande en revision de l’arrêt du 11 juillet 1996 en l’affaire relative à
l’Application de la convention pour la prévention et la répression du
crime de génocide (Bosnie-Herzégovine c. Yougoslavie), exceptions pré-
liminaires (Yougoslavie c. Bosnie-Herzégovine), dans laquelle le statut de
la RFY vis-à-vis de l’Organisation des Nations Unies était en question.
Au cours de la procédure orale, la Croatie a indiqué qu’elle se fondait
également, à titre subsidiaire, sur la déclaration et la note du 27 avril
1992. Il conviendra d’examiner tout d’abord cet argument subsidiaire,
fondé sur les événements de 1992, avant de passer, si nécessaire, à la ques-
tion plus large de l’application en l’espèce du droit général de la succes-
sion d’Etats ; en effet, s’il est fait droit à la thèse de la Croatie relative à
l’effet de la déclaration et de la note, la Cour n’aura pas besoin d’exami-
ner plus avant les arguments que lui ont présentés les Parties au sujet des
règles du droit international régissant la succession d’Etats aux traités,
y compris la question de la succession ipso jure à certains traités multi-
latéraux.
   102. La Croatie a affirmé non seulement que la Serbie était liée par
la convention sur le génocide dès le début du conflit entre la Bosnie-
Herzégovine et la RFY — soit depuis une date antérieure à celle de la décla-
ration de 1992 — mais aussi que la Cour l’avait confirmé à six reprises au
cours de cette période — en 1993 (deux fois), en 1996, en 1999, en 2003 et
en 2007 —, à savoir dans les ordonnances et arrêts rendus en l’affaire
relative à l’Application de la convention pour la prévention et la répression
du crime de génocide (Bosnie-Herzégovine c. Serbie-et-Monténégro) sur
les demandes en indication de mesures conservatoires (1993), les excep-
tions préliminaires (1996) et le fond (2007), dans son arrêt sur la Demande
en revision de l’arrêt du 11 juillet 1996 en la précédente affaire (2003), et
dans ses ordonnances sur les demandes en indication de mesures conser-
vatoires dans les affaires relatives à la Licéité de l’emploi de la force
(1999). D’après la Croatie, une conclusion selon laquelle la RFY n’était
pas liée par la convention sur le génocide le 2 juillet 1999 « équivaudrait à
annuler quinze années de jurisprudence et à remettre en question le fon-
dement des décisions de la Cour » en l’affaire relative à l’Application de la
convention pour la prévention et la répression du crime de génocide qui a
été introduite par la Bosnie-Herzégovine.
   103. La Croatie affirme que ces décisions sont pertinentes parce que
l’« engagement solennel » exprimé par la RFY dans la déclaration de 1992
a été invoqué par la RFY elle-même devant la Cour, et que celle-ci lui a
prêté foi, de sorte que la Croatie était elle aussi fondée à s’y fier, ce qu’elle
a fait. La portée de la position adoptée par la RFY dans les instances
antérieures sera examinée ci-après (par. 114).
   104. En ce qui concerne la Cour elle-même, ainsi qu’il a été indiqué
aux paragraphes 52 à 56 ci-dessus, ces décisions ne sont pas revêtues de

                                                                              40

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  449

l’autorité de la chose jugée à l’égard de la présente instance. En règle
générale — à moins qu’elle n’estime que des raisons très particulières doi-
vent la conduire à le faire —, la Cour ne s’écarte toutefois pas de sa juris-
prudence, notamment lorsque des questions comparables à celles qui se
posent à elle, comme en l’espèce, ont été examinées dans des décisions
antérieures. C’est donc dans cette perspective que la Cour se penchera sur
les arguments présentés par les Parties au sujet des questions qui, a-t-on
fait valoir, ont déjà été traitées dans les décisions susmentionnées.
   105. La question des effets qui, en droit, peuvent résulter du fait que la
Croatie ait pu de bonne foi croire pouvoir se fonder sur l’engagement pris
dans ces documents peut être à ce stade réservée. La Cour commencera
par examiner la nature et l’effet de la déclaration et de la note de 1992 sur
la situation de la RFY vis-à-vis de la convention sur le génocide.

   106. La Serbie soutient que la déclaration du 27 avril 1992, mention-
née au paragraphe 98 ci-dessus, ne pouvait pas constituer une notification
de succession à la convention sur le génocide et ce, pour trois raisons.
Premièrement, toute notification de succession, au même titre que tout
autre acte conventionnel pertinent, doit, pour être valable, émaner d’une
personne ayant qualité pour représenter l’Etat intéressé (voir l’article 7 de
la convention de Vienne sur le droit des traités) ; or, la Serbie affirme que
la déclaration de 1992 a été adoptée par un organe ad hoc composé de
membres de l’Assemblée de la RFSY, de l’Assemblée nationale de la
République de Serbie et de l’Assemblée de la République du Monténé-
gro. Deuxièmement, ainsi que le confirme la pratique constante des dépo-
sitaires, des notifications expresses sont nécessaires en matière de succes-
sion, ce qui signifie qu’une notification de succession doit désigner
précisément le traité auquel elle se rapporte ; or, la déclaration de 1992
était formulée en des termes tout à fait généraux (« tous les engagements
que la République fédérative socialiste de Yougoslavie a pris à l’échelon
international »). Troisièmement, toute notification de succession doit,
pour produire effet, être communiquée au dépositaire ; or, la déclaration
et la note de 1992 ont été transmises au Secrétaire général de l’Organisa-
tion des Nations Unies (le dépositaire de la convention sur le génocide)
pour être distribuées sous la forme d’un document officiel de l’Assemblée
générale, et ne lui ont donc manifestement pas été adressées en sa qualité
de dépositaire.
   107. En ce qui concerne le premier de ces points, la Cour relève que
l’assemblée qui a adopté la déclaration de 1992 était la même que celle
qui, comme il est indiqué dans la note du 27 avril 1992 (voir par. 99 ci-
dessus), a « promulgué la Constitution de la République fédérale de You-
goslavie ». En tout état de cause, la note sous le couvert de laquelle la
déclaration a été transmise au Secrétaire général de l’Organisation des
Nations Unies a été formellement communiquée par le chargé d’affaires
par intérim de la mission permanente de la Yougoslavie auprès de l’Orga-
nisation, elle a été acceptée par le Secrétaire général et, comme telle, elle
a été distribuée sous la forme d’un document officiel de l’Assemblée géné-

                                                                          41

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  450

rale. Malgré l’opposition manifestée à l’époque contre la thèse de la RFY
selon laquelle celle-ci assurait la continuité de la RFSY, l’idée que cette
thèse n’émanait pas de l’organe représentatif approprié de la RFY, ou
qu’elle avait été exposée au Secrétaire général par un représentant non
autorisé, n’a pas été avancée. De surcroît, ainsi que la Cour l’exposera
plus en détail ci-après (par. 114 et 115), il ne saurait faire de doute, à
en juger par la conduite ultérieure des personnes qui étaient chargées
des affaires de la RFY, que cet Etat considérait la déclaration comme
faite en son nom, et qu’il faisait siens et acceptait les engagements
qu’elle contenait.
   108. S’agissant du deuxième argument, la Cour doit tout d’abord exa-
miner le point de savoir si « le contenu de [la déclaration et de la note de
1992] est ... suffisamment précis relativement à la question particulière »
de l’acceptation d’obligations conventionnelles internationales (voir Acti-
vités armées sur le territoire du Congo (nouvelle requête : 2002) (Répu-
blique démocratique du Congo c. Rwanda), compétence et recevabilité,
arrêt, C.I.J. Recueil 2006, p. 28-29, par. 52). La Cour relève que la décla-
ration et la note de 1992 n’indiquaient pas simplement que la RFY res-
pecterait certains engagements ; elle précisait que ces engagements étaient
ceux « que la République fédérative socialiste de Yougoslavie a[vait] pris
à l’échelon international » ou « dans le cadre des relations internatio-
nales ». S’il est donc vrai que les traités visés n’étaient pas nommément
désignés, la déclaration renvoyait toutefois à une catégorie d’instruments
qui était alors parfaitement identifiable, à savoir celle des « engagements »
conventionnels qui liaient la RFSY au moment de sa dissolution. Il ne
fait aucun doute que la convention sur le génocide était l’un de ces
« engagements ». S’il est assurément utile que les déclarations de succes-
sion soient assorties d’une indication du ou des traités auxquels elles
sont censées se rapporter, la Cour ne saurait toutefois considérer que le
droit international n’attache absolument aucun effet à un instrument
qui renvoie à un traité par une référence générale au lieu de le désigner
nommément.
   109. De l’avis de la Cour, il existe une distinction entre la nature juri-
dique de la ratification d’un traité ou de l’adhésion à celui-ci et celle du
processus par lequel un Etat devient lié par un traité en tant qu’Etat suc-
cesseur ou le demeure en tant qu’Etat continuateur. L’adhésion ou la
ratification est un acte de volonté pur et simple par lequel l’Etat exprime
son intention d’accepter des obligations nouvelles et d’acquérir des droits
nouveaux aux termes d’un traité, acte effectué par écrit et dans les formes
prévues par celui-ci (voir les articles 15 et 16 de la convention de Vienne
sur le droit des traités). Dans le cas de la succession ou de la continuité,
en revanche, l’acte de volonté de l’Etat s’inscrit dans un contexte préexis-
tant et revient pour l’Etat intéressé à reconnaître que certaines consé-
quences juridiques découlent dudit contexte, de sorte que tout document
produit par cet Etat peut, dès lors qu’il s’agit essentiellement d’une
confirmation, être soumis à des exigences formelles moins rigoureuses.
Cette idée trouve son expression à l’article 2 g) de la convention de

                                                                          42

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                     451

Vienne de 1978 sur la succession d’Etats en matière de traités, qui définit
la « notification de succession » comme s’entendant, « par rapport à un
traité multilatéral, d’une notification, quel que soit son libellé ou sa dési-
gnation, faite par un Etat successeur, exprimant le consentement de cet
Etat à être considéré comme étant lié par le traité ». Le droit international
n’impose d’ailleurs à l’Etat aucune forme particulière pour exprimer une
revendication de continuité.
   110. S’agissant tant du deuxième que du troisième argument avancés
par la Serbie, la Cour relève que la déclaration de 1992 n’était pas libellée
de la manière dont le sont les actes juridiques par lesquels il est reconnu
qu’un Etat peut devenir partie à une convention multilatérale. Elle fait
toutefois observer que, pour constituer un moyen valable et effectif par
lequel l’Etat déclarant peut assumer des obligations en vertu de la Conven-
tion, une déclaration n’a pas à être strictement conforme à l’ensemble des
formalités requises. Ainsi, dans les affaires du Plateau continental de la
mer du Nord (République fédérale d’Allemagne/Danemark ; République
fédérale d’Allemagne/Pays-Bas), la Cour a reconnu qu’un Etat qui ne
s’était pas acquitté des formalités d’usage (ratification, adhésion) pour
devenir lié par le régime établi par une convention internationale pouvait
« n’en [être] pas moins tenu d’une autre façon », encore qu’on « ne saurait
présumer à la légère » que ce processus a eu lieu, ce qui ne s’était pas
révélé être le cas dans ces affaires (arrêt, C.I.J. Recueil 1969, p. 25,
par. 27 et 28). En la présente espèce, la Cour doit rechercher si la déclara-
tion et la note de 1992, considérées conjointement avec tout autre com-
portement concordant de la Serbie, indiquent une telle acceptation uni-
latérale des obligations de la convention sur le génocide et ce, dans le
contexte particulier de la présente espèce, par un processus équivalant à
une succession à la RFSY à l’égard de la Convention.
   111. Aux fins de la présente espèce, la Cour retiendra avant tout que
la RFY a clairement exprimé en 1992 son intention d’être liée — ou,
conformément à ce qui était alors son appréciation de la situation juri-
dique, de continuer à être liée — par les obligations de la convention sur
le génocide. La RFY prétendait alors être l’Etat continuateur de la RFSY,
et ne renonça pas à son statut de partie à la Convention même lorsqu’il
devint manifeste que cette thèse ne prévaudrait pas et que les autres
Etats, en particulier ceux issus de la dissolution de l’ex-Yougoslavie,
considéraient la RFY simplement comme l’un des Etats successeurs de la
RFSY. Dans le contexte particulier de l’affaire, la Cour estime que la
déclaration de 1992 doit être considérée comme ayant eu les effets d’une
notification de succession à des traités et ce, bien que l’intention politique
qui la sous-tendait ait été différente. Il est clair que la partie de la déclara-
tion de 1992 portant décision d’accepter « tous les engagements que la
République fédérative socialiste de Yougoslavie [avait] pris à l’échelon
international » était inspirée de la thèse, formulée dans cette même décla-
ration et dans la note de la mission permanente, de « la continuité de la
personnalité internationale de la Yougoslavie », thèse liée à la prétention
de la RFY à assurer la continuité de la RFSY en qualité de Membre

                                                                              43

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  452

de l’Organisation des Nations Unies. Rien n’indiquait cependant que
l’engagement souscrit fût subordonné à l’acceptation de la thèse de la
continuité. Cette thèse ne s’est en fait pas imposée. Il n’en ressort pas
moins du comportement de la Serbie après la communication de la
déclaration qu’elle se considérait elle-même comme liée par la convention
sur le génocide.
   112. Cependant, la Serbie a aussi appelé l’attention de la Cour sur
l’article XI de la convention sur le génocide, aux termes duquel
    « [l]a présente Convention sera ouverte jusqu’au 31 décembre 1949 à
    la signature au nom de tout Membre de l’Organisation des Nations
    Unies et de tout Etat non membre à qui l’Assemblée générale aura
    adressé une invitation à cet effet.
       La présente Convention sera ratifiée et les instruments de ratifica-
    tion seront déposés auprès du Secrétaire général de l’Organisation
    des Nations Unies.
       A partir du 1er janvier 1950, il pourra être adhéré à la présente
    Convention au nom de tout Membre de l’Organisation des Nations
    Unies et de tout Etat non membre qui aura reçu l’invitation susmen-
    tionnée.
       Les instruments d’adhésion seront déposés auprès du Secrétaire
    général de l’Organisation des Nations Unies. »
La Serbie soutient ce qui suit :
       « Avant de devenir Membre de l’Organisation des Nations Unies
    le 1er novembre 2000 en tant que nouvel Etat, le défendeur n’avait
    même pas qualité pour être partie à la convention sur le génocide.
    Puisqu’il n’était pas membre de l’Organisation des Nations Unies
    [avant cette date], il n’aurait pu y devenir partie que sur l’invitation
    prévue par l’article XI. Il est incontesté que la RFY n’a jamais reçu
    pareille invitation. »
   113. La Cour observe que le libellé de l’article XI n’exclut pas, contrai-
rement à ce que la Serbie soutient, que des Etats non membres de l’Orga-
nisation des Nations Unies puissent être parties à la convention sur le
génocide ; il prévoit simplement que les Etats non signataires ne peuvent
adhérer à la Convention que s’ils sont des Etats Membres de l’Organisa-
tion des Nations Unies ou si l’Assemblée générale les y a invités. Le texte
ne contient aucune référence à la continuation des droits et obligations
conventionnels d’un Etat prédécesseur ou à la succession à ceux-ci selon
les modalités et les conditions qui sont reconnues en droit international.
Dans l’affaire relative à l’Application de la convention pour la prévention
et la répression du crime de génocide (Bosnie-Herzégovine c. Serbie-et-
Monténégro), la question a été soulevée de savoir si une « notification de
succession » à la Convention transmise par la Bosnie-Herzégovine ne
devait pas être traitée comme une adhésion à laquelle les articles XI et
XIII de la Convention se seraient appliqués. La Cour a déclaré que la
Bosnie-Herzégovine était devenue partie à la Convention par voie de

                                                                          44

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                    453

succession, et en a tiré comme conclusion que « la question de l’applica-
tion des articles XI et XIII de la Convention n’a[vait] pas à être posée »
(exceptions préliminaires, arrêt, C.I.J. Recueil 1996 (II), p. 612, par. 24).
   114. La position adoptée par la RFY elle-même à l’égard de la Conven-
tion a déjà été mentionnée, et il s’agit manifestement d’un comportement
que la Cour doit prendre en considération. Dès 1993, dans le contexte de
la première demande en indication de mesures conservatoires présentée
dans l’instance introduite contre elle par la Bosnie-Herzégovine, la RFY,
tout en émettant des doutes sur le fait de savoir si l’Etat demandeur était
partie à la convention sur le génocide aux dates pertinentes, n’avait pas
contesté la thèse qu’elle y était, quant à elle, partie, et avait elle-même pré-
senté une demande en indication de mesures conservatoires en se référant
à l’article IX de la Convention. Au vu de ces éléments, la Cour a, dans son
ordonnance, considéré que « la Bosnie-Herzégovine et la Yougoslavie
[étaient] parties » à la Convention (Application de la convention pour la
prévention et la répression du crime de génocide (Bosnie-Herzégovine
c. Yougoslavie (Serbie et Monténégro)), mesures conservatoires, ordon-
nance du 8 avril 1993, C.I.J. Recueil 1993, p. 16, par. 26), et cité la décla-
ration et la note de 1992 (ibid., p. 15, par. 22-23). En outre, dans la même
affaire, au stade des exceptions préliminaires, la RFY a soutenu que,
ayant elle-même assuré la continuité des droits et obligations de la RFSY
découlant, notamment, de la convention sur le génocide, cet instrument,
comme il a été rappelé ci-dessus (voir par. 82), était entré en vigueur entre
les deux Parties le 14 décembre 1995. Au surplus, le 29 avril 1999, la RFY
a déposé au Greffe de la Cour des requêtes introductives d’instance contre
dix Etats membres de l’OTAN, en invoquant notamment la convention
sur le génocide comme base de compétence (voir par exemple Licéité de
l’emploi de la force (Serbie-et-Monténégro c. Belgique), exceptions préli-
minaires, arrêt, C.I.J. Recueil 2004 (I), p. 283-284, par. 1).
   115. La situation était inchangée lorsque, le 2 juillet 1999, la Croatie
déposa la requête introduisant la présente instance. Entre la déclaration
de 1992 et cette date, ni la RFY ni aucun autre Etat susceptible d’être
intéressé par la question n’ont contesté que la RFY était partie à la
convention sur le génocide, sans réserve, et aucun autre événement, pen-
dant cette période, n’a eu la moindre incidence sur la situation juridique
découlant de ladite déclaration. Le 1er novembre 2000, la RFY a été
admise en tant que nouveau Membre de l’Organisation des Nations
Unies, ainsi qu’elle en avait formulé la demande, par lettre datée du
27 octobre 2000 et adressée au Secrétaire général par le président de la
RFY, « comme suite à la résolution 777 (1992) du Conseil de sécurité »
(Nations Unies, doc. A/55/528-S/2000/1043). Ainsi que la Cour l’a fait
observer dans les arrêts qu’elle a rendus dans les affaires relatives à la
Licéité de l’emploi de la force, « [c]ette évolution mit fin effectivement à la
situation sui generis de la République fédérale de Yougoslavie au sein des
Nations Unies » (Licéité de l’emploi de la force (Serbie-et-Monténégro
c. Belgique), exceptions préliminaires, arrêt, C.I.J. Recueil 2004 (I), p. 310,
par. 78). Pourtant, la RFY n’a, à l’époque, ni retiré ni prétendu retirer la

                                                                             45

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  454

déclaration et la note de 1992, qui étaient inspirées de sa thèse selon
laquelle elle assurait la continuité de la personnalité juridique de la
RFSY. Elle n’a pas laissé entendre, par exemple, que le rejet de cette
thèse avait entraîné la nullité de la déclaration ou la cessation de l’enga-
gement pris à l’égard des obligations internationales visées dans celle-ci.
   116. Jusqu’en mars 2001, la RFY ne prit aucune autre mesure contraire
au statut qu’elle prétendait être le sien depuis 1992, à savoir celui d’un
Etat partie à la convention sur le génocide. Le 12 mars 2001, elle déposa
auprès du Secrétaire général une notification d’adhésion à la convention
sur le génocide qui, après un renvoi à la déclaration de 1992 et à l’admis-
sion ultérieure de la RFY à l’Organisation des Nations Unies en qualité
de nouveau Membre, contenait ce qui suit :
       « MAINTENANT qu’il est établi que la République fédérale de You-
    goslavie n’a succédé ni le 27 avril 1992 ni à aucune autre date ulté-
    rieure à la République fédérative socialiste de Yougoslavie en sa
    qualité de partie à la convention pour la prévention et la répression
    du crime de génocide et dans ses droits et obligations découlant de
    cette convention en postulant qu’elle aurait continué d’être Membre
    de l’Organisation des Nations Unies et qu’elle aurait assuré la conti-
    nuité de l’Etat et de la personnalité juridique et politique internatio-
    nale de la République fédérative socialiste de Yougoslavie... » [Tra-
    duction du Greffe.]
La notification d’adhésion comportait la réserve suivante :
       « La République fédérale de Yougoslavie ne se considère pas liée
    par l’article IX de la Convention ... ; c’est pourquoi, pour qu’un dif-
    férend auquel la République fédérale de Yougoslavie est partie puisse
    être valablement soumis à la Cour internationale de Justice en vertu
    dudit article, son consentement spécifique et exprès est nécessaire
    dans chaque cas. » [Traduction du Greffe.]
   Toutefois, la Cour relève également que la RFY a, le même jour,
déposé auprès du Secrétaire général de l’Organisation des Nations Unies
des déclarations de succession relatives à un grand nombre d’autres
conventions multilatérales dont il était le dépositaire. Ce faisant, la RFY
a agi de la même manière que les autres Etats issus de la dissolution de la
RFSY, lesquels se considéraient également comme des successeurs de
cette dernière et avaient, dès lors, notifié leur succession à ces conventions
à partir de 1991. Il n’y eut en réalité (hormis l’adhésion de la RFY à la
convention sur le génocide) qu’une seule exception à cette pratique géné-
rale et concordante.
   117. En résumé, la Cour considère que, dans la présente affaire, compte
tenu de la teneur de la déclaration et de la note du 27 avril 1992 ainsi que
du comportement concordant de la RFY tant au moment de leur rédac-
tion que tout au long des années 1992 à 2001, il convient d’attribuer pré-
cisément à ces documents l’effet qu’ils étaient, selon elle, censés avoir
d’après leur libellé, à savoir que, à compter de cette date, la RFY serait

                                                                           46

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  455

liée, en tant que partie, par les obligations découlant de toutes les conven-
tions multilatérales auxquelles la RFSY était partie au moment de sa dis-
solution, à moins, bien sûr, que celle-ci n’eût formulé de manière régu-
lière des réserves limitant ses obligations. Il est constant que la convention
sur le génocide faisait partie de ces conventions et que la RFSY n’avait
formulé aucune réserve à son égard. La RFY a donc accepté en 1992 les
obligations découlant de cette convention, y compris l’article IX qui pré-
voit la compétence de la Cour ; cet engagement relatif à la compétence
liait le défendeur à la date d’introduction de la présente instance. Dans le
contexte des événements qui se sont produits, cela signifie que la décla-
ration et la note de 1992 ont eu l’effet d’une notification de succession de
la RFY à la RFSY à l’égard de la convention sur le génocide. La Cour
conclut que, sous réserve des exceptions plus spécifiques formulées par la
Serbie, qui seront examinées ci-après, elle avait, à la date d’introduction
de la présente instance, compétence pour connaître de l’affaire sur la base
de l’article IX de la convention sur le génocide. Cette situation est restée
inchangée au moins jusqu’au 1er novembre 2000, date à laquelle la Serbie-
et-Monténégro est devenue Membre de l’Organisation des Nations Unies
et donc partie au Statut de la Cour.
   Point n’est dès lors besoin d’examiner les arguments de la Croatie
fondés sur des questions plus générales touchant aux règles du droit
international concernant la succession d’Etats aux traités, évoqués au
paragraphe 101 ci-dessus.

                                    *   *
                              3) Conclusions
   118. La Cour rappelle qu’elle a précédemment conclu dans le présent
arrêt (voir par. 91) que le défendeur avait acquis la qualité de partie à son
Statut le 1er novembre 2000. Elle a en outre estimé que, s’il pouvait être
établi que le défendeur était également partie à la convention sur le géno-
cide, y compris son article IX, à la date de l’introduction de l’instance et
au moins jusqu’au 1er novembre 2000, et qu’il aurait dès lors été loisible
au demandeur d’introduire — s’il l’avait souhaité — une nouvelle requête
identique en substance à la présente, les conditions de sa compétence se
trouveraient remplies.
   La Cour a maintenant établi que le défendeur était lié par la conven-
tion sur le génocide, y compris son article IX, à la date de l’introduction
de l’instance, et qu’il l’est demeuré au moins jusqu’au 1er novembre 2000.

   119. La Cour, considérant que les conditions de sa compétence sont
remplies et ce, sans préjudice de ses conclusions relatives aux autres
exceptions préliminaires présentées par la Serbie, conclut que la première
exception préliminaire selon laquelle « la Cour n’a pas compétence » doit
être rejetée.

                                   * * *
                                                                           47

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  456

       VI. EXCEPTION PRÉLIMINAIRE À LA COMPÉTENCE DE LA COUR
                 ET À LA RECEVABILITÉ RATIONE TEMPORIS


   120. La Cour passera donc maintenant à l’examen de la deuxième
exception préliminaire, énoncée à l’alinéa 2 a) des conclusions finales de
la Serbie, selon laquelle « les demandes fondées sur les actes ou omissions
antérieurs au 27 avril 1992 » — c’est-à-dire avant la création formelle de
la « République fédérale de Yougoslavie (Serbie et Monténégro) », déno-
mination antérieure de l’actuelle Serbie — « ne relèvent pas de la compé-
tence de la Cour et sont irrecevables ». Cette exception préliminaire est
ainsi présentée à la fois comme une exception d’incompétence et comme
une exception d’irrecevabilité des demandes. La distinction entre ces deux
catégories d’exceptions est bien établie dans la pratique de la Cour. Dans
un cas comme dans l’autre, une exception préliminaire, lorsqu’elle est
retenue, a pour effet de mettre fin à la procédure en ce qui concerne la
demande visée, la Cour ne procédant dès lors pas à son examen au fond.
Le plus souvent, dans le cas d’une exception d’incompétence, il aura ainsi
été démontré, étant donné que la compétence de la Cour découle du
consentement des parties, qu’un tel consentement n’a pas été donné par
l’Etat qui fait objection au règlement du différend en question par la
Cour. Les exceptions d’irrecevabilité, quant à elles, recouvrent un plus
large éventail d’hypothèses. Dans l’affaire des Plates-formes pétrolières
(République islamique d’Iran c. Etats-Unis d’Amérique), la Cour a fait
observer que
    « [n]ormalement, une exception à la recevabilité consiste à affirmer
    que, quand bien même la Cour serait compétente et les faits exposés
    par l’Etat demandeur seraient tenus pour exacts, il n’en existe
    pas moins des raisons pour lesquelles il n’y a pas lieu pour la
    Cour de statuer au fond » (arrêt, C.I.J. Recueil 2003, p. 177,
    par. 29).
Pour l’essentiel, les exceptions d’irrecevabilité reviennent à affirmer qu’il
existe une raison juridique pour laquelle la Cour, même si elle a compé-
tence, devrait refuser de connaître de l’affaire ou, plus communément,
d’une demande spécifique y relative. Souvent, cette raison est d’une
nature telle que la question doit être tranchée in limine litis par la Cour,
par exemple lorsque celle-ci, sans même procéder à l’examen au fond,
peut constater qu’il n’a pas été satisfait aux règles régissant la nationalité
des réclamations, que les voies de recours internes n’ont pas été épuisées,
que les parties sont convenues de recourir à un autre mode de règlement
pacifique des différends ou que la demande est sans objet. Si la Cour
conclut que l’exception « n’a pas dans les circonstances de l’espèce un
caractère exclusivement préliminaire » (art. 79, par. 7, du Règlement de la
Cour tel qu’adopté le 14 avril 1978), celle-ci sera examinée lors de la
phase du fond. En fait, les exceptions tant d’incompétence que d’irrece-
vabilité sont quelquefois présentées en même temps que les arguments de
fond, et débattues et tranchées dans cette phase ultérieure de la procédure

                                                                           48

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                 457

(voir Timor oriental (Portugal c. Australie), arrêt, C.I.J. Recueil 1995,
p. 92, par. 4 ; Avena et autres ressortissants mexicains (Mexique c. Etats-
Unis d’Amérique), arrêt, C.I.J. Recueil 2004 (I), p. 28-29, par. 24).
   121. Ainsi qu’exposé ci-dessus, l’exception préliminaire énoncée à l’ali-
néa 2 a) des conclusions finales de la Serbie est présentée comme une
exception à la fois d’incompétence de la Cour et d’irrecevabilité de la
demande. La base de compétence invoquée par la Croatie est l’article IX
de la convention sur le génocide, et la Cour a établi plus haut que la
Croatie et la Serbie étaient toutes deux parties à ladite Convention à la
date de l’introduction de l’instance (le 2 juillet 1999). La Serbie soutient
toutefois que la Cour n’a pas compétence en vertu de l’article IX ou
qu’elle ne saurait exercer cette compétence pour autant que la demande
de la Croatie a trait à des « actes ou omissions antérieurs au 27 avril
1992 », ce qui revient à dire que la compétence de la Cour est limitée
ratione temporis. A cet égard, la Serbie a fait valoir deux arguments, le
premier étant que la date à laquelle la Convention aurait pu, au plus tôt,
entrer en vigueur entre la RFY et la Croatie était le 27 avril 1992, et le
second que « la convention sur le génocide, y compris la clause juridic-
tionnelle contenue à l’article IX, ne saurait s’appliquer à des actes inter-
venus avant que la Serbie n’ait commencé à exister en tant qu’Etat » et ne
saurait donc, avant ce moment, être devenue obligatoire pour elle. La
Serbie a donc soutenu que les actes ou omissions antérieurs à la naissance
de la RFY ne sauraient en aucun cas être attribués à cette dernière.
   122. A cet égard, la Croatie a appelé l’attention de la Cour sur le fait
qu’une question similaire touchant à la compétence ratione temporis en
vertu de la convention sur le génocide, à l’égard des événements qui se
sont produits en ex-Yougoslavie, avait été examinée en l’affaire relative à
l’Application de la convention pour la prévention et la répression du crime
de génocide (Bosnie-Herzégovine c. Yougoslavie), en réponse à deux des
exceptions préliminaires de la RFY. Dans cet arrêt, la Cour a jugé que

    « la Yougoslavie, se fondant sur le principe de la non-rétroactivité
    des actes juridiques, a ... fait valoir ... que, quand bien même la Cour
    serait compétente sur la base de la convention [sur le génocide], elle
    ne pourrait connaître que des faits postérieurs aux différentes dates
    auxquelles la convention aurait pu devenir applicable entre les
    Parties. A cet égard, la Cour se bornera à observer que la convention
    sur le génocide — et en particulier son article IX — ne comporte
    aucune clause qui aurait pour objet ou pour conséquence de limiter
    de la sorte l’étendue de sa compétence ratione temporis et que les
    Parties elles-mêmes n’ont formulé aucune réserve à cet effet, ni à la
    convention, ni à [un éventuel accord ultérieur]. La Cour constate
    ainsi qu’elle a compétence en l’espèce pour assurer l’application de la
    convention sur le génocide aux faits pertinents qui se sont déroulés
    depuis le début du conflit dont la Bosnie-Herzégovine a été le
    théâtre. » (C.I.J. Recueil 1996 (II), p. 617, par. 34 ; les italiques
    sont de la Cour.)

                                                                         49

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  458

   La Croatie affirme que le même raisonnement devrait être tenu en la
présente espèce et prie par conséquent la Cour de rejeter l’exception de la
Serbie.
   123. La Cour fait cependant observer que les questions temporelles
qui doivent être tranchées en la présente affaire ne sont pas les mêmes
que celles qu’elle a examinées en 1996. Il s’agissait alors simplement de
déterminer, en premier lieu, si, à la date d’introduction de l’instance, la
convention sur le génocide était devenue applicable entre la RFY et la
Bosnie-Herzégovine et, en second lieu, si, dans l’exercice de sa compé-
tence, la Cour devait se contenter d’examiner les événements postérieurs
à la date, ou aux dates, où la Convention aurait donc pu devenir appli-
cable. Cette date — ou ces dates — était, en tout état de cause, posté-
rieure à celle à laquelle la RFY avait commencé à exister et avait donc
acquis la capacité d’être elle-même partie à la Convention. En consé-
quence, la conclusion de la Cour selon laquelle elle avait compétence en
ce qui concerne les « faits pertinents qui s[’étaient] déroulés depuis le
début du conflit » (et non uniquement des faits postérieurs à la date à
laquelle la Convention était devenue applicable entre les parties) ne por-
tait pas sur la question de savoir si certains de ces faits étaient antérieurs
à la création de la RFY. En la présente espèce, la Cour ne peut donc tirer
de ce précédent arrêt (qui, ainsi qu’il a déjà été indiqué, n’est pas revêtu
de l’autorité de la chose jugée à l’égard du présent différend) aucune
conclusion définitive quant à la portée temporelle de la compétence
qu’elle tient de la Convention. La Cour relève par ailleurs, comme elle l’a
fait en 1996, que la convention sur le génocide ne contient aucune dispo-
sition expresse limitant sa compétence ratione temporis.
   124. La présente affaire se distingue aussi de celle qui a opposé la
Bosnie-Herzégovine à la RFY en ce que, aujourd’hui, l’exception de la
Serbie est présentée comme portant à la fois sur la compétence de la Cour
et sur des questions relatives à la recevabilité des demandes de la Croatie.
La Cour relève notamment que, en la présente espèce, les Parties ont sou-
mis des arguments relatifs aux conséquences à tirer du fait que la RFY
n’est devenue un Etat et une partie à la convention sur le génocide que le
27 avril 1992, non seulement quant à la compétence mais aussi quant à
l’attribution à la Serbie d’actes antérieurs à cette date. La Serbie a affirmé
que, étant donné qu’elle n’était alors pas un Etat, de tels actes ne pou-
vaient lui être attribués et que, n’étant alors pas partie à la Convention,
elle ne pouvait avoir violé aucune obligation prévue par cet instrument.
De l’avis de la Cour, la question de la portée temporelle de sa compétence
est étroitement liée à ces aspects relatifs à l’attribution, présentés par la
Serbie comme relevant de la recevabilité plutôt que de la compétence, et
il convient donc de l’examiner en tenant compte de ces éléments. La Cour
considérera donc à présent l’aspect de l’exception concernant les ques-
tions d’attribution des actes antérieurs au 27 avril 1992.
   125. Dans son mémoire, la Croatie s’est référée à l’élément temporel
de l’affaire et a soutenu que « le fait que la RFY ne se soit formellement
autoproclamée que le 27 avril 1992 ne signifie pas que les actes antérieurs

                                                                           50

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  459

à cette date ne peuvent pas lui être attribués ». Elle a invoqué ce qu’elle a
déclaré être un principe bien établi, à savoir qu’« un Etat in statu nascendi
est responsable de la conduite de ses fonctionnaires et de ses organes ou
de tous ceux qui relèvent de sa direction et de son contrôle ». La Croatie
a indiqué qu’elle se fondait sur la règle énoncée au paragraphe 2 de l’ar-
ticle 10 des articles de la Commission du droit international sur la res-
ponsabilité de l’Etat pour fait internationalement illicite (annexe de la
résolution 56/83 de l’Assemblée générale du 12 décembre 2001, ci-après
dénommés « les articles de la CDI sur la responsabilité de l’Etat »), selon
laquelle « [l]e comportement d’un mouvement insurrectionnel ou autre
qui parvient à créer un nouvel Etat ... est considéré comme un fait de ce
nouvel Etat d’après le droit international ».
   126. Dans ses exceptions préliminaires, la Serbie soutient que « [l]es
actes ou omissions antérieurs à la naissance de la RFY ne sauraient en
aucun cas être attribués à cette dernière » ; elle estime que la Croatie n’a
pas été en mesure de démontrer que la RFY était un Etat in statu nas-
cendi et fait valoir que cette notion « ne trouve à l’évidence pas à s’appli-
quer en l’espèce ». A l’audience, elle a fait valoir que les demandes pré-
sentées contre elle par la Croatie en la présente espèce ne satisfaisaient
pas aux conditions posées au paragraphe 2 de l’article 10 des articles de la
CDI sur la responsabilité de l’Etat. Elle soutient que la Croatie n’a pas
été en mesure de désigner un « mouvement insurrectionnel ou autre »
identifiable, sur le territoire de la RFSY, qui aurait créé la RFY et qui
répondrait à la définition donnée par cet article.
   127. Pour autant que le paragraphe 2 de l’article 10 des articles de la
CDI sur la responsabilité de l’Etat reflète le droit international coutumier
en la matière, la Cour aura nécessairement, pour déterminer si cette règle
est applicable en l’espèce et, le cas échéant, pour l’appliquer, à se livrer à
un examen des points de fait relatifs aux événements qui ont conduit à la
dissolution de la RFSY et à la création de la RFY. La Cour relève en
outre que, pour déterminer si, avant le 27 avril 1992, la RFY était un
Etat in statu nascendi au sens de la règle invoquée, il lui faudrait égale-
ment examiner des questions de fait en litige. Il serait donc impossible de
trancher les questions soulevées par cette exception sans statuer, jusqu’à
un certain point, sur des éléments qui relèvent à proprement parler du
fond.
   128. La disposition introduite dans le Règlement de la Cour de 1972,
qui constitue le paragraphe 7 de l’article 79 du Règlement adopté le
14 avril 1978, a été conçue, comme la Cour l’a indiqué dans l’affaire des
Activités militaires et paramilitaires au Nicaragua et contre celui-ci (Nica-
ragua c. Etats-Unis d’Amérique), pour préciser que, lorsque des excep-
tions préliminaires sont de caractère exclusivement préliminaire, elles doi-
vent être tranchées sans délai, « mais que, dans le cas contraire, et
notamment lorsque ce caractère n’est pas exclusif puisqu’elles compor-
tent à la fois des aspects préliminaires et des aspects de fond, elles devront
être réglées au stade du fond » (fond, arrêt, C.I.J. Recueil 1986, p. 31,
par. 41 ; voir aussi Questions d’interprétation et d’application de la conven-

                                                                           51

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                   460

tion de Montréal de 1971 résultant de l’incident aérien de Lockerbie
(Jamahiriya arabe libyenne c. Royaume-Uni), exceptions préliminaires,
arrêt, C.I.J. Recueil 1998, p. 27-29).
   129. De l’avis de la Cour, les questions de compétence et de recevabilité
soulevées par l’exception préliminaire ratione temporis de la Serbie cons-
tituent, en la présente affaire, deux questions indissociables. La première
est celle de savoir si la Cour a compétence pour déterminer si des viola-
tions de la convention sur le génocide ont été commises, à la lumière des
faits antérieurs à la date à laquelle la RFY a commencé à exister en tant
qu’Etat distinct, ayant à ce titre la capacité d’être partie à cet instrument ;
cela revient à se demander si les obligations en vertu de la Convention
étaient opposables à la RFY antérieurement au 27 avril 1992. La seconde
question, qui porte sur la recevabilité de la demande concernant ces faits,
et qui a trait à l’attribution, est celle des conséquences à tirer quant à la
responsabilité de la RFY à raison desdits faits en vertu des règles géné-
rales de la responsabilité de l’Etat. Pour que la Cour puisse se prononcer
sur chacune de ces questions, elle devra disposer de davantage d’éléments.
   130. Au vu de ce qui précède, la Cour conclut que l’exception prélimi-
naire ratione temporis soulevée par la Serbie n’a pas, dans les circon-
stances de l’espèce, un caractère exclusivement préliminaire.

                                    * * *

 VII. EXCEPTION PRÉLIMINAIRE CONCERNANT LA TRADUCTION DE CERTAINES
  PERSONNES EN JUSTICE, LA COMMUNICATION DE RENSEIGNEMENTS SUR LES
CITOYENS CROATES PORTÉS DISPARUS ET LA RESTITUTION DE BIENS CULTURELS


  131. Dans l’exception préliminaire qu’elle présente à l’alinéa 2 b) de
ses conclusions finales (ci-après dénommée « troisième exception »), la
Serbie fait valoir
     « que les demandes relatives à la traduction en justice de certaines
     personnes se trouvant sous la juridiction de la Serbie, à la commu-
     nication de renseignements sur le sort des citoyens croates portés
     disparus et à la restitution de biens culturels ne relèvent pas de la
     compétence de la Cour et sont irrecevables ».
Dans l’exception telle qu’elle a été soulevée le 11 septembre 2002, il était
indiqué que « [c]ertaines des conclusions spécifiques du demandeur sont
en soi irrecevables et sans objet ». La Serbie a identifié les demandes en
question comme étant celles qui sont formulées aux alinéas a), b) et c)
du second chef de conclusions figurant dans le mémoire de la Croatie.
Bien que cette exception ait été présentée comme se rapportant à la fois à
la compétence de la Cour et à la recevabilité de certaines demandes, il
apparaît que les arguments de la Serbie à cet égard ne portent pas tous
sur ces deux aspects.
   132. La Cour relève que la Croatie l’a priée de rejeter purement et sim-

                                                                            52

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                   461

plement la troisième exception bien que, s’agissant d’un point en parti-
culier, elle ait avancé qu’un examen serait nécessaire lors de la phase du
fond (voir par. 138 et 142 ci-après). La Cour rappelle que, en vertu du
paragraphe 7 de l’article 79 de son Règlement tel qu’adopté en 1978, elle
est tenue de « ret[enir] l’exception, la reje[ter] ou déclare[r] que cette
exception n’a pas dans les circonstances de l’espèce un caractère exclusi-
vement préliminaire », cette dernière solution pouvant notamment être
retenue lorsqu’une exception comporte « à la fois des aspects prélimi-
naires et des aspects de fond » (Activités militaires et paramilitaires au
Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amérique),
fond, arrêt, C.I.J. Recueil 1986, p. 31, par. 41).

                                    *   *
             i) Traduction de certaines personnes en justice
   133. Dans la demande énoncée à l’alinéa a) du second chef de conclu-
sions figurant dans son mémoire, la Croatie prie la Cour de dire et juger
que la Serbie est tenue de :
     « prendre sans délai des mesures efficaces pour traduire devant l’auto-
     rité judiciaire compétente ses citoyens ou d’autres personnes se trou-
     vant sous sa juridiction sur lesquels pèse une forte présomption
     d’avoir commis les actes de génocide visés à l’alinéa a) du para-
     graphe 1, ou l’un quelconque des autres actes visés à l’alinéa b) du
     paragraphe 1 [des conclusions de la Croatie], et en particulier l’ancien
     président de la République fédérale de Yougoslavie Slobodan Milo-
     šević, et veiller à ce qu’ils soient dûment sanctionnés à raison de leurs
     crimes s’ils sont déclarés coupables ».
La Croatie fonde sa demande sur les articles premier et VI de la conven-
tion sur le génocide. Aux termes de l’article premier, les Parties contrac-
tantes « s’engagent à prévenir et à punir » le génocide ; l’article VI dispose,
quant à lui, que
     « [l]es personnes accusées de génocide ou de l’un quelconque des
     autres actes énumérés à l’article III seront traduites devant les tribu-
     naux compétents de l’Etat sur le territoire duquel l’acte a été com-
     mis, ou devant la cour criminelle internationale qui sera compétente
     à l’égard de celles des Parties contractantes qui en auront reconnu la
     juridiction ».
La Croatie affirme donc que « le manquement de la RFY ... à ... déférer
à un tribunal compétent toutes les personnes en question engage [l]a res-
ponsabilité internationale [de celle-ci] ».
  134. En ce qui concerne les faits sur lesquels repose cette demande, la
Cour relève que la Croatie a adapté ses conclusions pour tenir compte de
ce que l’ancien président Slobodan Milošević avait été transféré au Tri-
bunal pénal international pour l’ex-Yougoslavie (TPIY) après le dépôt
du mémoire et qu’il était ensuite décédé. En outre, la Croatie reconnaît

                                                                            53

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  462

que cette demande est désormais sans objet en ce qui concerne un certain
nombre d’autres personnes que la Serbie a transférées au TPIY, mais elle
maintient qu’un différend continue à l’opposer à la Serbie au sujet des
personnes qui n’ont été déférées ni à un tribunal compétent en Croatie ni
au TPIY pour répondre des actes ou omissions faisant l’objet de la pré-
sente instance. S’agissant du TPIY, la Serbie soutient, et c’est le premier
fondement de son exception, qu’en fait il ne reste qu’une personne encore
en fuite accusée par cette juridiction d’avoir commis des crimes en Croa-
tie, et que les accusations portées à son encontre ne concernent pas des
actes de génocide, mais des crimes de guerre et des crimes contre l’huma-
nité. La Croatie fait observer que plusieurs personnes ont été accusées de
génocide par les autorités croates, et qu’un certain nombre d’entre elles
sont hors d’atteinte de celles-ci, « vraisemblablement en Serbie ».
   135. Les deuxième et troisième fondements de l’exception soulevée par
la Serbie à l’égard de la demande formulée à l’alinéa 2 a) des conclusions
de la Croatie sont les suivants. La Serbie relève que, selon la Croatie, elle
a, aux termes de la convention sur le génocide, l’obligation de punir ses
ressortissants qui auraient commis des actes de génocide en Croatie, c’est-
à-dire en dehors de son propre territoire ; elle appelle cependant l’atten-
tion de la Cour sur la conclusion formulée par celle-ci dans l’arrêt rendu
en 2007 (alors que la présente instance avait déjà été introduite) en
l’affaire relative à l’Application de la convention pour la prévention et
la répression du crime de génocide (Bosnie-Herzégovine c. Serbie-et-
Monténégro), conclusion selon laquelle la Convention « n’oblige les Etats
contractants qu’à instituer et exercer une compétence pénale territoriale »
(C.I.J. Recueil 2007 (I), p. 226-227, par. 442). La Serbie relève ensuite
que la Croatie semble prétendre qu’elle a violé la convention sur le géno-
cide en ne remettant pas — à la Croatie elle-même, et non au TPIY — les
personnes qui auraient commis des actes de génocide. Elle fait valoir que
la Convention n’énonce pas une telle obligation, et cite de nouveau à
cet égard l’arrêt rendu en l’affaire relative à l’Application de la conven-
tion pour la prévention et la répression du crime de génocide (Bosnie-
Herzégovine c. Serbie-et-Monténégro) (ibid., p. 227, par. 443).
   136. De l’avis de la Cour, ces questions relèvent clairement de l’inter-
prétation ou de l’application de la convention sur le génocide, rôle
conféré par l’article IX à la Cour, et elles ressortissent donc à la compé-
tence de cette dernière, contrairement à ce qu’affirme la Serbie dans son
exception (voir Avena et autres ressortissants mexicains (Mexique c.
Etats-Unis d’Amérique), arrêt, C.I.J. Recueil 2004 (I), p. 31-32, par. 30).
   La Cour considère que le premier fondement de l’exception de la Ser-
bie a essentiellement trait à la recevabilité : il revient à affirmer, à la
lumière des faits de l’espèce tels qu’ils se présentent aujourd’hui, que la
demande est sans objet, au sens où la Croatie n’aurait pas démontré que
des personnes accusées de génocide, soit par le TPIY soit par des juridic-
tions croates, se trouvent actuellement sur le territoire de la Serbie ou
sous le contrôle de celle-ci. L’exactitude de cette affirmation est une ques-
tion qui se posera à la Cour lorsqu’elle examinera les demandes de la

                                                                          54

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                     463

Croatie au fond. La Cour rejette par conséquent l’exception et considère
qu’il ne subsiste aucune question de recevabilité.

                                     *   *
     ii) Communication de renseignements sur les citoyens croates
                          portés disparus
  137. A l’alinéa b) de son second chef de conclusions, que la Serbie
conteste également dans sa troisième exception préliminaire, le deman-
deur prie la Cour de dire et juger que la Serbie est tenue de
     « communiquer sans délai au demandeur toutes les informations en sa
     possession ou sous son contrôle sur le sort des ressortissants croates
     portés disparus à la suite des actes de génocide dont [la Serbie]
     s’est rendue responsable et, plus généralement, coopérer avec les
     autorités de la République de Croatie en vue de déterminer conjoin-
     tement ce qu’il est advenu de ces personnes ou de leurs dépouilles ».
A l’appui de l’exception qu’elle a formulée contre cette demande, la Serbie
affirme que les actes commis en Croatie dont il s’agit ici ne constituent pas
un génocide, et que, partant, les obligations découlant de la convention sur
le génocide ne s’appliquent pas. Elle appelle aussi l’attention sur la coopé-
ration entre les deux Etats en ce qui concerne la localisation et l’identifica-
tion des personnes portées disparues — coopération tant directe que s’ins-
crivant dans le cadre des travaux de la commission internationale pour les
personnes disparues —, et sur l’existence d’accords bilatéraux conclus entre
les deux Etats en vertu desquels ceux-ci sont tenus d’échanger des renseigne-
ments sur les personnes disparues. La Croatie soutient quant à elle que ces
accords n’empêchent pas la Cour d’exercer sa compétence en vertu de l’ar-
ticle IX de la convention sur le génocide, et qu’ils sont en pratique sans effet.
   138. La Serbie ne semble pas considérer que ce chef de conclusions de
la Croatie « ne relève pas de la compétence de la Cour » (voir par. 131
ci-dessus) ; en revanche, elle l’a présenté comme étant sans objet, ce qui
soulève une question de recevabilité. S’il n’est pas contesté que la conven-
tion sur le génocide ne prescrit pas expressément d’obligation de fournir
les renseignements visés, la Croatie a cependant affirmé que son chef de
conclusions « s’inscri[vai]t incontestablement dans le cadre de la Conven-
tion », considérant qu’il correspondait à une réparation appropriée d’une
violation persistante de la Convention par la Serbie.
   139. Toutefois, la question de savoir quels remèdes appropriés la Cour
pourrait ordonner dans l’exercice de la compétence que lui confère l’ar-
ticle IX de la Convention dépend nécessairement des conclusions aux-
quelles elle pourrait en temps utile parvenir quant à des violations de la
Convention par le défendeur. Dès lors qu’il s’agit là d’une question rele-
vant essentiellement du fond, et qui est subordonnée à la question prin-
cipale de responsabilité que soulève la demande, elle n’est pas de nature à
faire l’objet d’une exception préliminaire. Cette conclusion se trouve ren-

                                                                              55

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                   464

forcée par la considération que, dans ce cas précis, afin de déterminer si
une décision rédigée dans les termes indiqués par la Croatie à l’alinéa b)
de son second chef de conclusions pourrait constituer un remède appro-
prié, la Cour devrait examiner les éléments de fait en litige. Il lui appar-
tiendrait en effet de le faire pour établir si, et dans quelles circonstances,
la coopération entre les deux Etats mentionnée par la Serbie en ce qui
concerne la communication de renseignements a eu lieu, et si ce remède
pourrait être considéré comme résultant de l’établissement d’une respon-
sabilité à raison de violations de la Convention. Ces questions relevant du
fond, la Cour conclut que l’exception préliminaire soulevée par la Serbie,
pour autant qu’elle se rapporte à la demande formulée à l’alinéa b) du
second chef de conclusions de la Croatie, doit être rejetée.

                                    *   *
                     iii) Restitution de biens culturels
   140. A l’alinéa c) de son second chef de conclusions, que la Serbie
conteste également dans sa troisième exception préliminaire, le deman-
deur prie la Cour de dire et juger que la Serbie est tenue de « [lui] restituer
sans délai ... tout bien culturel relevant de sa juridiction ou de son
contrôle saisi dans le cadre des actes de génocide dont elle porte la res-
ponsabilité ». La Serbie a affirmé qu’il n’existait aucun différend entre les
Parties à cet égard, « d’autant plus que les biens culturels en cause
[avaient] dans une large mesure déjà été restitués à la Croatie par la Ser-
bie », la demande étant ainsi devenue « sans objet et donc irrecevable ». Le
fait de savoir si la Serbie conteste également la compétence de la Cour
pour connaître de cette demande est moins évident : la Serbie affirme
certes que les actes dont il est tiré grief « doivent constituer des actes
de génocide pour que la Cour puisse exercer sa compétence en vertu de
l’article IX de la Convention », mais pas que la Cour serait incompétente
pour déterminer s’ils constituent ou non des violations de cet instrument.
   141. Ainsi qu’il a déjà été indiqué plus haut, depuis l’introduction de la
présente instance, la Cour a rendu un arrêt en l’affaire relative à l’Appli-
cation de la convention pour la prévention et la répression du crime de
génocide (Bosnie-Herzégovine c. Serbie-et-Monténégro) (C.I.J. Recueil
2007 (I), p. 43) ; la Serbie s’est également fondée sur cette décision à pro-
pos de la question présentement examinée. Dans cette affaire, la Cour a
jugé qu’il y avait eu « destruction délibérée du patrimoine historique,
culturel et religieux du groupe protégé [par la Convention] » (ibid.,
p. 185, par. 344). La Cour a cependant précisé que, « [b]ien qu’une telle
destruction puisse être d’une extrême gravité, en ce qu’elle vise à éliminer
toute trace de la présence culturelle ou religieuse d’un groupe, et puisse
être contraire à d’autres normes juridiques, elle n’entr[ait] pas dans la
catégorie des actes de génocide énumérés à l’article II de la Convention »
(ibid.). Ainsi qu’il a déjà été indiqué (voir par. 52-56 ci-dessus), bien que
cette décision ne soit pas revêtue de l’autorité de la chose jugée à l’égard

                                                                            56

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                 465

de la présente espèce, la Cour ne voit pas de raison de s’écarter de la
conclusion qu’elle a précédemment formulée quant à la question générale
d’interprétation de la Convention sur ce point. Aussi la Cour devra-t-elle
décider de quelle manière ces conclusions en droit doivent être appliquées
et quel pourrait être leur effet en la présente affaire.
   142. La Croatie précise cependant qu’elle considère que, en l’espèce, la
destruction délibérée et le pillage des biens culturels dont elle tire grief
font partie d’un plan ou d’un ensemble organisé d’activités plus vaste
qui visait l’extinction d’un groupe ethnique, que ces actes entrent donc
dans les prévisions de la convention sur le génocide et que, partant, le
fait d’ordonner la restitution de biens pris en pareilles circonstances ne
constitue pas a priori un remède irrecevable. Elle avance que la ques-
tion de savoir si une telle décision constituerait un remède approprié en
l’espèce doit être tranchée lors de l’examen au fond.
   143. Toutefois, ainsi que la Cour l’a relevé plus haut, la question de
savoir quels remèdes appropriés elle pourrait ordonner dépend nécessai-
rement des conclusions auxquelles elle pourrait en temps utile parvenir
quant à des violations de la Convention par le défendeur ; cette question
n’est pas de nature à faire l’objet d’une exception préliminaire. Comme
dans le cas de l’alinéa 2 b), cette conclusion se trouve renforcée par la
considération que, afin de déterminer si une décision rédigée dans les
termes indiqués par la Croatie à l’alinéa c) de son second chef de conclu-
sions pourrait constituer un remède approprié, la Cour devrait examiner
les éléments de fait en litige pour établir si — et sur quels points — la
violation d’une obligation découlant de la convention sur le génocide a
été établie. La Cour conclut que l’exception préliminaire soulevée par la
Serbie, pour autant qu’elle se rapporte à la demande formulée à l’ali-
néa c) du second chef de conclusions de la Croatie, doit être rejetée.

                                   *   *
                              iv) Conclusion
  144. La troisième exception préliminaire, que soulève la Serbie à l’ali-
néa 2 b) de ses conclusions finales et qui se rapporte aux demandes énon-
cées aux alinéas a), b) et c) du second chef de conclusions de la Croatie,
doit donc être rejetée dans son intégralité.

                                  * * *
   145. Ayant établi qu’elle a compétence, la Cour examinera l’exception
préliminaire dont elle a conclu qu’elle n’avait pas un caractère exclusive-
ment préliminaire lors de la phase du fond. Conformément au para-
graphe 7 de l’article 79 de son Règlement tel qu’adopté le 14 avril 1978,
la Cour fixera ultérieurement les délais pour la suite de la procédure.


                                  * * *
                                                                         57

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                   466

                              VIII. DISPOSITIF

  146. Par ces motifs,
  LA COUR,
  1) Par dix voix contre sept,
   Rejette la première exception préliminaire soulevée par la République
de Serbie, en ce qu’elle a trait à sa capacité de participer à l’instance
introduite par la requête de la République de Croatie ;
           me
  POUR : M    Higgins, président ; M. Al-Khasawneh, vice-président ; MM. Buer-
    genthal, Simma, Tomka, Abraham, Keith, Sepúlveda-Amor, Bennouna,
    juges ; M. Vukas, juge ad hoc ;
  CONTRE : MM. Ranjeva, Shi, Koroma, Parra-Aranguren, Owada, Skotnikov,
    juges ; M. Kreća, juge ad hoc ;
  2) Par douze voix contre cinq,
   Rejette la première exception préliminaire soulevée par la République
de Serbie, en ce qu’elle a trait à la compétence ratione materiae de la
Cour, en vertu de l’article IX de la convention pour la prévention et la
répression du crime de génocide, pour connaître de la requête de la Répu-
blique de Croatie ;
           me
  POUR : M    Higgins, président ; M. Al-Khasawneh, vice-président ; MM. Buer-
    genthal, Owada, Simma, Tomka, Abraham, Keith, Sepúlveda-Amor, Ben-
    nouna, Skotnikov, juges ; M. Vukas, juge ad hoc ;
  CONTRE : MM. Ranjeva, Shi, Koroma, Parra-Aranguren, juges ; M. Kreća,
    juge ad hoc ;
  3) Par dix voix contre sept,
  Dit que, sous réserve du point 4 du présent dispositif, la Cour a com-
pétence pour connaître de la requête de la République de Croatie ;

           me
  POUR : M    Higgins, président ; M. Al-Khasawneh, vice-président ; MM. Buer-
    genthal, Simma, Tomka, Abraham, Keith, Sepúlveda-Amor, Bennouna,
    juges ; M. Vukas, juge ad hoc ;
  CONTRE : MM. Ranjeva, Shi, Koroma, Parra-Aranguren, Owada, Skotnikov,
    juges ; M. Kreća, juge ad hoc ;
  4) Par onze voix contre six,
   Dit que la deuxième exception préliminaire soulevée par la République
de Serbie n’a pas, dans les circonstances de l’espèce, un caractère exclu-
sivement préliminaire ;
           me
  POUR : M    Higgins, président ; M. Al-Khasawneh, vice-président ; MM. Ran-
    jeva, Buergenthal, Owada, Simma, Abraham, Keith, Sepúlveda-Amor,
    Bennouna, juges ; M. Vukas, juge ad hoc ;
  CONTRE : MM. Shi, Koroma, Parra-Aranguren, Tomka, Skotnikov, juges ;
    M. Kreća, juge ad hoc ;

                                                                           58

                  APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)               467

  5) Par douze voix contre cinq,
  Rejette la troisième exception préliminaire soulevée par la République
de Serbie.
             me
  POUR : M   Higgins, président ; M. Al-Khasawneh, vice-président ; MM. Ran-
    jeva, Buergenthal, Owada, Simma, Tomka, Abraham, Keith, Sepúlveda-
    Amor, Bennouna, juges ; M. Vukas, juge ad hoc ;
  CONTRE : MM. Shi, Koroma, Parra-Aranguren, Skotnikov, juges ; M. Kreća,
    juge ad hoc.

  Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le dix-huit novembre deux mille huit, en trois exem-
plaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la République de
Croatie et au Gouvernement de la République de Serbie.

                                                       Le président,
                                              (Signé) Rosalyn HIGGINS.
                                                         Le greffier,
                                            (Signé) Philippe COUVREUR.




  M. le juge AL-KHASAWNEH, vice-président, joint à l’arrêt l’exposé de
son opinion individuelle ; MM. les juges RANJEVA, SHI, KOROMA et
PARRA-ARANGUREN joignent une déclaration commune à l’arrêt ; MM. les
juges RANJEVA et OWADA joignent à l’arrêt les exposés de leur opinion
dissidente ; MM. les juges TOMKA et ABRAHAM joignent à l’arrêt les expo-
sés de leur opinion individuelle ; M. le juge BENNOUNA joint une décla-
ration à l’arrêt ; M. le juge SKOTNIKOV joint à l’arrêt l’exposé de son opi-
nion dissidente ; M. le juge ad hoc VUKAS joint à l’arrêt l’exposé de son
opinion individuelle ; M. le juge ad hoc KRECuA joint à l’arrêt l’exposé de
son opinion dissidente.

                                                         (Paraphé) R.H.
                                                         (Paraphé) Ph.C.




                                                                            59

